Exhibit 10.1


Execution Draft






AGREEMENT FOR SALE AND PURCHASE OF HOTEL
LE MÉRIDIEN ARLINGTON
ARLINGTON, VA
By and Between
HEI ROSSLYN, LLC,
a Delaware limited liability company
(“Seller”)
and
CWI 2 ARLINGTON HOTEL, LLC,

a Delaware limited liability company

(“Purchaser”)
May 26, 2016











--------------------------------------------------------------------------------






Execution Draft


AGREEMENT FOR SALE AND PURCHASE OF HOTEL
Table of Contents
 
 
Page
Article I DEFINITIONS AND REFERENCES
5


Section 1.1
Definitions
5


Section 1.2
References
16


 
 
 
Article II SALE AND PURCHASE; “AS IS,” “WHERE IS” SALE
16


Section 2.1
Sale and Purchase
16


Section 2.2
As is, Where is
16


 
 
 
Article III PURCHASE PRICE
20


Section 3.1
Purchase Price; Deposit
20


Section 3.2
Application of Deposit
21


 
 
 
Article IV DILIGENCE MATTERS
21


Section 4.1
Inspection Period
21


Section 4.2
Review and Inspection
22


Section 4.3
Testing
22


Section 4.4
Confidentiality
22


Section 4.5
Indemnification; Restoration; Insurance
23


Section 4.6
Title and Survey
24


Section 4.7
Space Leases, Hotel Contracts and Equipment Leases
25


Section 4.8
Franchise Agreement
25


Section 4.9
3-05 Audit
26


 
 
 
Article V REPRESENTATIONS AND WARRANTIES
27


Section 5.1
Representations and Warranties of Seller
27


Section 5.2
Representations and Warranties of Purchaser
32


Section 5.3
Duration of Representations and Warranties and Covenants; Limitations on
Liability
33


Section 5.4
Indemnities
34


Section 5.5
Procedure for Indemnification with Respect to Third Party Claims
36


 
 
 
Article VI CLOSING AND CLOSING DELIVERIES
36


Section 6.1
Closing
36


Section 6.2
Escrow
37


Section 6.3
Seller’s Deliveries
37


Section 6.4
Purchaser’s Deliveries
38


Section 6.5
Expenses
39


Section 6.6
Concurrent Transactions
39


Section 6.7
Possession
39








--------------------------------------------------------------------------------





Article VII ADJUSTMENTS AND PRORATIONS CLOSING STATEMENTS
39


Section 7.1
Adjustments and Prorations
40


Section 7.2
Payment
43


Section 7.3
Survival
43


 
 
 
Article VIII CONDITIONS TO SELLER’S OBLIGATIONS
44


Section 8.1
Conditions
44


 
 
 
Article IX CONDITIONS TO PURCHASER’S OBLIGATIONS
44


Section 9.1
Conditions
44


Section 9.2
Closing Condition Failure
47


 
 
 
Article X ACTIONS AND OPERATIONS PENDING CLOSING
48


Section 10.1
Actions and Operations Pending Closing
48


 
 
 
Article XI CASUALTIES AND TAKINGS
52


Section 11.1
Casualties
52


Section 11.2
Takings
53


 
 
 
Article XII EMPLOYEES
54


Section 12.1
Employees
54


 
 
 
Article XIII NOTICES
55


Section 13.1
Notices
55


 
 
 
Article XIV ADDITIONAL COVENANTS
57


Section 14.1
Additional Covenants
57


 
 
 
Article XV DEFAULTS AND REMEDIES; EFFECT OF TERMINATION
58


Section 15.1
Purchaser Default/Seller’s Remedies
58


Section 15.2
Seller Default/Purchaser’s Remedies.
61


Section 15.3
Attorneys’ Fees
61


Section 15.4
No Reservation of Property
61


 
 
 
Article XVI IRS FORM 1099-S DESIGNATION
61


Section 16.1
Designee
61


 
 
 
Article XVII MISCELLANEOUS PROVISIONS
62


Section 17.1
Construction
62


Section 17.2
Severability
63


Section 17.3
Publicity
63


Section 17.4
Assignment
63


Section 17.5
Business Days
64


Section 17.6
Counterparts
64


Section 17.7
Recitals, Exhibits and Schedules
64


Section 17.8
Entirety
64


Section 17.9
Amendments to Agreement
64








--------------------------------------------------------------------------------





Section 17.10
Governing Law
64


Section 17.11
Jurisdiction
65


Section 17.12
Jury Trial Waiver
65


Section 17.13
Successors and Assigns
65


Section 17.14
No Agreement Until Execution
65


Section 17.15
Recording
65


 
 
 
Article XVIII GENERAL ESCROW PROVISIONS
65


Section 18.1
General Escrow Provisions
65


 
 
 
Exhibit A:
Excluded Assets
 
Exhibit B:
Legal Description
 
Exhibit C:
Pending or Threatened Litigation
 
Exhibit D:
Schedule of Leases and Related Matters
 
Exhibit E:
Ongoing Tax Appeals
 
Exhibit F:
Hotel Contracts and Related Matters
 
Exhibit G:
Form of Deed
 
Exhibit H:
Form of Bill of Sale
 
Exhibit I:
Form of Assignment and Assumption Agreement
 
Exhibit J:
Form of Certification of Non-Foreign Status
 
Exhibit K:
Form of 1099 Designation
 
Exhibit L:
Allocation of Transaction Costs and Expenses
 
Exhibit M:
Permitted Exceptions
 
Exhibit N:
Documents and Financial Information Required by RSM US LLP
 
Exhibit O:
Form of Audit Representation Letter
 
Exhibit P:
Diligence Material
 
Exhibit Q:
Violations of Legal Requirements
 
Exhibit R:
Material Permits
 
Exhibit S:
Ongoing Capital Improvements
 
Exhibit T:
Employee Census
 
Exhibit U:
Outstanding Gift Certificate Summary
 
Exhibit V:
Form of Title Affidavit
 
Exhibit W:
Form of Estoppels
 
Exhibit X:
Purchase Price Allocation
 
Exhibit Y:
Form of Liquor Concession Agreement
 
Exhibit Z:
Form of Liquor Side Letter
 








--------------------------------------------------------------------------------






AGREEMENT FOR SALE AND PURCHASE OF HOTEL
THIS AGREEMENT FOR SALE AND PURCHASE OF HOTEL (this “Agreement”), dated as of
May 26, 2016 (the “Effective Date”), is entered into by and between HEI ROSSLYN,
LLC, a Delaware limited liability company (“Seller”), and CWI 2 ARLINGTON HOTEL,
LLC, a Delaware limited liability company (“Purchaser”).
RECITALS:
A.    Seller is the owner of the Unit and the Improvements commonly referred to
as the Le Méridien Arlington and located in Arlington, Virginia, the Hotel, the
Fixtures and Tangible Personal Property, Operating Equipment, Consumables,
Inventory, Intellectual Property and Miscellaneous Hotel Assets (each as
hereinafter defined).
B.    Seller desires to sell, and Purchaser desires to purchase, the Property
(as hereinafter defined) upon and subject to the terms and conditions
hereinafter set forth.
AGREEMENTS:
NOW, THEREFORE, in consideration of the representations, warranties, agreements,
covenants and conditions contained in this Agreement, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Seller and Purchaser agree as follows:

ARTICLE I
DEFINITIONS AND REFERENCES

Section 1.1    Definitions.
Account Cash: The balances of all cash and securities and other instruments held
by Seller or by Manager or for the benefit of Seller or the Property and
deposited, held or contained in any account, bank or vault and/or any reserve
for the replacement of fixtures, furnishings and equipment, as well as any other
reserves held by any lender on the Property, all of which are owned and to be
retained by Seller or any Affiliate of Seller, but not including Cash on Hand.
Accounts Receivable: All amounts properly due and payable from the operation of
the Hotel and which are not paid as of the Closing, including, without
limitation, charges for the use or occupancy of any guest, conference or banquet
rooms or other facilities at the Hotel, any restaurant, bar or banquet services,
or any other goods or services provided at the Hotel, but expressly excluding
items of income otherwise prorated pursuant to Article VII.
Accrued Vacation Pay: The monetary value of any vacation days earned and accrued
by the Employees as of the time in question (computed by reference to, as
applicable, the rate of the salaries and wages earned by such Employees as of
the time in question), under and in accordance with Manager’s employment
policies (including all employment taxes with respect thereto).





--------------------------------------------------------------------------------





Affiliate: With respect to a specific entity, any natural person or any firm,
corporation, partnership, association, trust or other entity which, directly or
indirectly, controls or is under common control with the subject entity, and
with respect to any specific entity or person, any firm, corporation,
partnership, association, trust or other entity which is controlled by the
subject entity or person. For purposes hereof, the term “control” or “controlled
by” shall mean the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of any such entity or the
power to veto major policy decisions of any such entity, whether through the
ownership of voting securities, by contract, or otherwise.
Agreement: This Agreement for Sale and Purchase of Hotel, including the exhibits
attached hereto and made a part hereof.
Allocation: Shall have the meaning given to it in Section 3.1.
Anti-Terrorism Order: Shall have the meaning given to it in Section 5.1(n).
Anticipated Completion Cost: Shall have the meaning given to it in Section
10.1(a).
Assignment and Assumption Agreement: Shall have the meaning given to it in
Section 6.3(c).
Audit Representation Letter: Shall have the meaning given to it in Section 4.10.
Bill of Sale: Shall have the meaning given to it in Section 6.3(b).
Bookings: Agreements and/or reservations for the use or occupancy of guest rooms
or meeting and banquet facilities or other facilities of the Hotel, including
any agreements and/or reservations for any special events, off-site catering by
the Hotel, or other services to be provided at or by the Hotel, in each case,
for any time after the Cut Off Time, including all deposits held by or on behalf
of Seller with respect thereto.
Books and Records: All books, records and files relating to the Property owned
by Seller and in its or its Manager’s possession, including, but not limited to,
plans, specifications, drawings, blueprints, surveys, Hotel Guest Data,
operating reports and environmental reports; excluding, however, appraisals,
internal valuations and projections, attorney-client communications and other
reports, records and files that customarily would be considered confidential or
privileged as well as any confidential or proprietary books, records, files or
materials of Manager, including, but not limited to, employee files, guest
histories, profiles and other similar data which is proprietary and which is
developed and maintained by Manager.
Breach Notice: Shall have the meaning given to it in Section 5.3.
Broker: Shall have the meaning given to it in Section 14.1(b).
Business Day: All days of the year except Saturdays, Sundays and holidays
recognized by the Federal Reserve Bank of New York.





--------------------------------------------------------------------------------





Cap: Shall have the meaning given to it in Section 5.3.
Cash On Hand: Any and all till money and house banks, and all checks, travelers’
checks, and bank drafts paid by guests of the Hotel and located at the Property,
specifically excluding, however, all Account Cash.
Certificates of No Tax Due: The letters issued by the Arlington County
Commissioner of Accounts certifying that there are no amounts due and payable
for the following taxes: sales and use tax, meals tax, personal property tax,
payroll tax, Business Professional Occupational Licensing Tax, franchise tax,
hotel tax and, if applicable, telecom utilities tax.
Closing: The consummation of the transaction contemplated by this Agreement.
Closing Date: June 28, 2016, as the same may be extended in accordance with the
express terms of this Agreement. 
Closing Extension Deposit: Shall have the meaning given to it in Section 6.1.
Closing Statements: Shall have the meaning given to it in Section 7.1(m).
Code: The Internal Revenue Code of 1986, together with all rules, regulations
and official guidance promulgated thereunder.
Compensation: All salaries and wages which the Employees are entitled to receive
at the time in question, together with all employment taxes with respect
thereto, including, without limitation, any withholding or employer
contributions under the Federal Insurance Contribution Act and Federal
Unemployment Taxes Act, and all other compensation accrued and payable to the
Employees, including, without limitation, any (i) bonus or incentive
compensation and (ii) any health, welfare and other benefits provided to the
Employees under the Employee Benefit Plans, and employer contributions to, and
amounts paid or accrued under, the Employee Benefit Plans for the benefit of the
Employees.
Condo Estoppel: Shall have the meaning given to it in Section 10.1(m)Section
10.1(m).
Condominium Declaration: That certain Commercial Declaration Regarding
Declaration of the Waterview Condominium recorded among the Land Records January
16, 2008 in Deed Book 4161 at page 1432, and matters shown on plat attached
thereto; as affected by Supplemental Amendment to Condominium Instruments to The
Waterview Condominium recorded among the Land Records February 29, 2008 in Deed
Book 4171 at page 756; as affected by Amendment to Condominium Instruments of
the Waterview Condominium Assigning Parking Spaces recorded among the Land
Records December 30, 2008 in Deed Book 4232 at page 506; as further affected by
Amendment to Condominium Instruments of The Waterview Condominium Subdivision of
Storage Rooms recorded among the Land Records December 30, 2009 in Deed Book
4334 at page 2315, as further affected by Amendment to Condominium Instruments
of The Waterview Condominium Assigning Parking and Storage Spaces, recorded
among the Land Records December 30, 2009 in Deed Book 4334, page 2326, and as
further affected by Amendment to Condominium





--------------------------------------------------------------------------------





Instruments of the Waterview Condominium Assignment Parking Spaces recorded
among the Land Records January 11, 2011 in Deed Book 4431, page 1260, or as
otherwise appears in the Land Records.
Consumables: All of the following used in connection with the ownership or
operation of the Property, whether now located at the Real Property, stored
offsite or ordered for the benefit of the Property: food and beverages
(alcoholic, to the extent transferable under applicable law, and non-alcoholic);
engineering, maintenance, guestroom and housekeeping supplies, including soap,
shampoo, cleaning materials and matches; stationery and printing supplies; and
other consumable supplies of all kinds, in each case, whether opened or
unopened, partially used, unused, or held in reserve storage for future use in
connection with the maintenance and operation of the Hotel, subject to such
depletion and restocking as shall occur and be made in the normal course of
business, excluding, however, (i) Operating Equipment and (ii) all items of
personal property owned by Space Lessees, Manager, guests, Employees or persons
furnishing food or services to the Hotel (other than Seller, unless denominated
as an Excluded Asset under this Agreement).
Cut Off Time: 12:01 A.M. Arlington, Virginia Time on the Closing Date.
Deductible: Shall have the meaning given to it in Section 5.3.
Deed: Shall have the meaning given to it in Section 6.3(a).
Deposit: Shall have the meaning given to it in Section 3.1(a).
Designee: Shall have the meaning given to it in Section 16.1.
Due Diligence: Shall have the meaning given to it in Section 4.1.
Effective Date: Shall have the meaning given to it in the Introductory
Paragraph.
Employee(s): Prior to the Closing Date, all persons employed by Manager or any
Affiliate of Manager, and from and after the Closing Date, all persons employed
by Purchaser or its designee or management company, in each case, for the
purpose of operating the Hotel, pursuant to the Management Agreement or
Employment Contracts or otherwise.
Employee Benefit Plans: All Employee Benefit Plans, as that term is defined in
Section 3(3) of ERISA and all other written severance pay, salary continuation,
bonus, incentive, stock option, retirement, pension, welfare, profit sharing or
deferred compensation plans, or other employee benefit policies, programs,
agreements or arrangements of any kind maintained by or contributed to by Seller
or Manager on behalf of any of the Employees.
Employment Contract(s): Those contracts and agreements, oral or written, with
all or any of the Employees of Manager or any Affiliate of Manager for work in
or in connection with the Hotel including, but not limited to, individual
employment agreements, union agreements and employee handbooks.





--------------------------------------------------------------------------------





Environmental Laws: Any federal, state and local laws, statutes, ordinances,
rules, regulations (including, but not limited to, the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, as amended from
time to time (42 U.S.C. § 9601 et seq.) and the applicable provisions of all
applicable state and local statutes, as amended from time to time, and rules and
regulations promulgated thereunder), authorizations, judgments, decrees,
administrative orders, concessions, grants, franchises, agreements and other
governmental restrictions and requirements relating to the environment.
Equipment Leases: All leases, agreements, financings or other arrangements
pursuant to which Seller leases or rents equipment, machinery, tools, devices or
other such items for use in connection with its ownership and operation of the
Hotel.
ERISA: The Employee Retirement Income Security Act of 1974, as amended.
Escrow: The escrow, if any, created for the purpose of facilitating the
transactions contemplated by this Agreement.
Escrow Company: First American Title Insurance Company.
Estoppels: Shall have the meaning given to it in Section 10.1(n).
Excluded Assets: Those assets, if any, listed on Exhibit A to this Agreement,
the Accounts Receivables, the Account Cash and any reserve for the replacement
of fixtures, furnishings and equipment, as well as any other reserves held by
any lender of Seller or related to the Property, all of which are owned and to
be retained by Seller or any Affiliate of Seller.
FDD: Shall have the meaning given to it in Section 4.8.
Final Closing Statement: Shall have the meaning given to it in Section 7.1(m).
Fixtures and Tangible Personal Property: All fixtures, furniture, furnishings,
fittings, equipment, cars, trucks, machinery, apparatus, signage, appliances,
draperies, art work, carpeting, keys, and other articles of personal property
now located on or about the Real Property and used or usable in connection with
any part of the Hotel, subject to such depletions, resupplies, substitutions,
and replacements as shall occur and be made in the normal course of business,
excluding, however: (i) Consumables and Inventory; (ii) Operating Equipment;
(iii) equipment subject to Equipment Leases; (iv) property owned or leased by
Space Lessees, Manager, guests, employees, or other persons furnishing goods or
services to the Hotel (other than Seller, unless denominated as an Excluded
Asset); (v) Improvements; and (vi) Excluded Assets.
Franchise Agreement: That certain Le Meriden Hotel Conversion License Agreement,
dated as of February 10, 2012 by and between Seller and Franchisor, as amended.
Franchisor: Starwood (M) International, Inc., a Delaware corporation.
GAAP: Shall have the meaning given to it in Section 4.9.





--------------------------------------------------------------------------------





Hazardous Substances: Any substance, chemical, waste or material that is or
becomes regulated by any federal, state or local governmental authority because
of its toxicity, infectiousness, radioactivity, explosiveness, ignitability,
corrosiveness or reactivity, including, without limitation, asbestos or any
substance containing more than 0.1 percent asbestos, the group of compounds
known as polychlorinated biphenyls, flammable explosives, oil, petroleum or any
refined petroleum product.
Hotel: The hotel known as the Le Méridien Arlington, including one hundred fifty
four (154) guest rooms, approximately three thousand two hundred (3,200) square
feet of indoor meeting/ballroom space and all related facilities and the
lodging, food and beverage, and other businesses and activities related thereto
and conducted at such hotel.
Hotel Contracts: All of Seller’s right, title and interest to all service
contracts, maintenance contracts, purchase orders, licensing agreements,
Equipment Leases and other contracts or agreements and any amendments thereto,
with respect to the ownership, maintenance, operation, provisioning or equipping
of the Hotel, or any of the Property, as well as written warranties and
guaranties relating thereto, if any, including, but not limited to, those
relating to heating and cooling equipment and/or mechanical equipment, to the
extent such contracts are transferable and/or the parties obtain any consent
necessary to effectuate such transfer, but exclusive, however, of (i) insurance
policies, (ii) the Bookings, (iii) the Employment Contracts, (iv) the Employee
Benefit Plans, (v) the Franchise Agreement and (vi) the Management Agreement.
Hotel Guest Data: All guest or customer profiles, contact information (e.g.,
addresses, phone numbers, facsimile numbers and email addresses), histories,
preferences and any other guest or customer information in any database of
Seller or Manager, however obtained or derived, all of which shall be conveyed
to Purchaser as provided herein, provided that Seller shall be entitled to
retain a copy of all such Hotel Guest Data.
Improvements: The buildings, structures (surface and sub-surface) and other
improvements that are part of the Unit, including such fixtures as shall
constitute real property, except to the extent such fixtures constitute Excluded
Assets.
Indemnified Losses: Shall have the meaning given to it in Section 9.1(c).
Indemnified Party: Shall have the meaning given to it in Section 5.5.
Indemnitees: A party’s or its Affiliates’ partners, trustees, officers,
directors, employees, beneficiaries, shareholders, members, managers, advisors,
attorneys and other agents and their respective partners, trustees,
beneficiaries, employees, officers, directors, members, managers, advisors and
other agents and shareholders.
Indemnitor: Shall have the meaning given to it in Section 5.5.
Inspection Period: Shall have the meaning given to it in Section 4.1.





--------------------------------------------------------------------------------





Intellectual Property: Any assignable or otherwise transferable trademarks,
intangibles, trade names, service marks, symbols, logos and other intellectual
property rights owned or assignable by Seller and used in connection with the
ownership and operation of the Property, including, without limitation, all of
Seller’s right, title and interest, if any, to the name “Le Meridien Arlington,”
subject in all instances to Franchisor’s rights under the Franchise Agreement
and expressly excludes HEI Hospitality LLC’s rights to the “Amuse” trademark,
tradename and related intellectual property.
Inventory: All articles of personal property now located at the Real Property
and held for resale to customers in the ordinary course of business including,
without limitation, any inventory or merchandise held for resale in any gift
shop, newsstand or similar retail outlet in the Hotel that is operated by
Manager, subject to such depletions, resupplies, substitutions and replacements
as shall occur and be made in the normal course of business, excluding, however:
(i) Fixtures and Tangible Personal Property; (ii) Consumables; (iii) Operating
Equipment; (iv) equipment subject to Equipment Leases; (v) any property owned by
Manager, guests, employees, Space Lessees or other persons furnishing goods or
services to the Hotel (other than Seller or any Affiliate of Seller, unless
denominated as an Excluded Asset); and (vi) Improvements.
IRS: Shall have the meaning given to it in Section 16.1.
IT Systems: All computer hardware, telecommunications and information technology
systems located at the Hotel, and all computer software used at the Hotel
(subject to the terms of any applicable third party license agreement), to the
extent such equipment and systems are transferable if they are the subject of a
third party license agreement or the parties obtain any consent necessary to
effectuate such transfer, and excluding any such computer hardware,
telecommunications and information technology systems or computer software that
are Excluded Assets.
Key Money: Shall have the meaning given to it in Section 4.8.
Key Money Provision: Shall have the meaning given to it in Section 4.8.
Land Records: The land records office of the Clerk of the Circuit Court of
Arlington County, Virginia.
Legal Requirements: All laws, statutes, codes, acts, ordinances, orders,
judgments, decrees, injunctions, rules, regulations, permits, licenses,
authorizations, directions and requirements of all governments and governmental
authorities having jurisdiction over the Hotel or the Property, or the operation
of the Hotel or Property.
Liabilities: Any and all liabilities, demands, liens, interest, claims, actions
or causes of action, assessments, losses, fines, penalties, costs (including,
without limitation, response and/or remedial costs), damages and expenses
including, without limitation, those asserted by any Federal, state or local
governmental or quasi-governmental agency or any third party, and any and all
reasonable attorneys’, consultants’ and expert witness fees and expenses.





--------------------------------------------------------------------------------





Liquor License: Any and all licenses and permits held by Seller, Manager or any
of their respective Affiliates, required by any applicable governmental
authorities for the sale and consumption of alcoholic beverages at the Hotel.
Management Agreement: That certain Hotel Management Agreement, dated as of
February 10, 2012, by and between Seller and Manager, as amended, pursuant to
which Manager manages and operates the Hotel.
Manager: Merritt Hospitality LLC, a Delaware limited liability company.
Material Franchise Terms: Shall have the meaning given to it in Section 4.8.
Miscellaneous Hotel Assets: All contract rights, leases, concessions,
trademarks, logos, copyrights, goodwill, assignable warranties, and other items
of intangible personal property relating to the ownership or operation of Hotel
to the extent transferable and/or the parties obtain any consent necessary to
effectuate such transfer, but such term shall not include: (i) Bookings; (ii)
Hotel Contracts; (iii) the Franchise Agreement and the Management Agreement;
(iv) Space Leases; (v) Permits; (vi) Cash On Hand; (vii) Books and Records;
(viii) Accounts Receivable; (ix) refunds, rebates or other claims, or any
interest thereon, for periods or events occurring prior to the Cut Off Time;
(x) utility and similar deposits; (xi) prepaid insurance or other prepaid items;
or (xii) prepaid fees for Permits; except, in the case of clauses (ix) through
(xii) (inclusive), only to the extent that Seller receives a credit on the
Closing Statement for any such item or matter.
New Franchise Agreement: Shall have the meaning given to it in Section 4.8.
Notice and Notices: Shall have the meanings given to them in Section 13.1.
OFAC Regulations: Shall have the meaning given to it in Section 5.1(n).
Operating Equipment: All china, glassware, linens, silverware, uniforms and
other similar items used in connection with the operation of the Hotel, whether
in use or held in reserve storage for future use, which are located at the Real
Property or stored offsite as of the Effective Date, subject to such depletion
and restocking as shall be made in the normal course of business.    
Party(ies): Purchaser and/or Seller, as applicable.
Permits: All licenses, permits, certificates of occupancy, authorizations and
approvals used in or relating to the ownership, occupancy or operation of any
part of the Hotel, including, without limitation, those necessary for the sale
and on premises consumption of food, liquor and other alcoholic beverages, to
the extent transferable and/or the parties obtain any consent necessary to
effectuate such transfer.
Permitted Exceptions: Shall have the meaning given to it in Section 4.6(a).
Person(s): An individual, a corporation, a partnership, a governmental or
quasi-governmental authority, a trustee, limited liability company, limited
partnership, or other legally





--------------------------------------------------------------------------------





recognized entity, and includes the heirs, executors, administrators, successors
in office or other legal representatives of an individual.
Personal Property: Collectively, the Fixtures and Tangible Personal Property,
Consumables, Inventory, Accounts Receivable, IT Systems, Cash on Hand, and
Operating Equipment, but excluding the Excluded Assets.
Post-Closing Accruals: All accounts payable, trade payable, unpaid expenses,
bookings, Employee Compensation and Employee Benefit Plans, debt service
payments, security deposits, indebtedness, obligations, guarantees and any other
similar obligations or Liabilities which accrue after the Cut-Off Time.
Preliminary Closing Statement: Shall have the meaning given to it in Section
7.1(m).
Present Standards: The standards to which Seller and Manager have operated and
maintained the Hotel during the most recent twenty-four (24) months prior to the
Effective Date.
Property: The Hotel, including without limitation, collectively the (i) Real
Property; (ii) Fixtures and Tangible Personal Property; (iii) Operating
Equipment; (iv) Cash on Hand; (v) Consumables; (vi) transferable right, title,
and interest of Seller in, to and under the Hotel Contracts and the Space
Leases; (vii) Bookings and Hotel Guest Data (to the extent permitted by
applicable Legal Requirements and privacy agreements relating thereto); (viii)
Permits (to the extent assignable); (ix) IT Systems; (x) Inventory; (xi)
Warranties; (xii) Books and Records; (xiii) Intellectual Property; and (ix)
Miscellaneous Hotel Assets; provided, however, that the Property shall not
include the Excluded Assets or Retained Liabilities.
Purchase Price: Shall have the meaning given to it in Section 3.1.
Purchaser: Shall have the meaning given to it in the Introductory Paragraph.
Purchaser Party/ies: Shall have the meaning given to it in Section 4.4.
Purchaser’s Employee Obligations: Shall have the meaning given to it in Section
12.1(b).
Real Property: The Unit together with the Improvements that are part of the
Unit.
Renovation Reserve Funds: Shall have the meaning given to it in Section 10.1(a).
Retained Liabilities: Any Liability whatsoever, whether fixed or contingent,
recorded or unrecorded, known or unknown, with respect to the Hotel that accrues
and/or arises solely from events which occurred prior to the Closing (except as
otherwise expressly set forth herein), including, but not limited to (subject to
the foregoing limitations): (a) any Seller Encumbrance; (b) any and all accounts
payable or other trade payables not included within the definition of
Post-Closing Accruals or for which Purchaser received a credit for at Closing;
(c) to the extent not included within the definition of Post-Closing Accruals or
for which Purchaser received a credit at Closing or for





--------------------------------------------------------------------------------





which Purchaser is responsible for pursuant to the express terms of this
Agreement, tax obligations, including without limitation, all federal, state,
local or special purpose district tax and withholding liabilities and
obligations of Seller or any of its respective Affiliates with respect to
periods prior to the Closing, and any interest, fines or penalties thereon or
with respect to returns filed or required to be filed in connection therewith
(including, without limitation, any recapture and including any amounts due or
which may come due and owing under applicable Legal Requirements; provided that
Purchaser shall be solely responsible for any fines, interest or penalties
resulting from Purchaser or its Affiliates failure to pay such taxes included in
the definition of Post-Closing Accruals or for which Purchaser received a credit
for at Closing or for which Purchaser is responsible for pursuant to the express
terms of this Agreement); (d) Liabilities arising from any claims by third
parties (but excluding in all instances any Affiliate of Purchaser or any of
their respective Affiliates) for personal injury or property damage arising out
of events occurring prior to the Closing caused by any violation of
Environmental Laws that were in effect and valid at the time in question; (e)
Liabilities or obligations of Seller or its Affiliates for brokerage or other
commissions relating to the transactions contemplated herein subject to the
terms of Section 14.1(b) and Purchaser’s obligations thereunder; (f) Liabilities
relating to or arising from any contracts between Seller and any of its
Affiliates; (g) any security and other deposits, advance or prepaid rents, and
key money (including any interest thereon) not prorated pursuant to this
Agreement or for which Purchaser received a credit at Closing and held by Seller
from tenants of the Hotel with Space Leases in effect as of the Closing; (h) any
Liability or obligation for advance Bookings if any deposits related thereto
that were actually received by Seller are not prorated pursuant to this
Agreement or set forth in the Preliminary Closing Statement or for which
Purchaser received a credit for at Closing (provided, however, Purchaser shall
honor all Bookings regardless of whether or not a reservation deposit was
credited to Purchaser as part of the prorations hereunder); (i) any liability
arising from the termination, discharge, layoff or other separation from
employment of Manager’s or Seller’s employees prior to the Closing, except as
otherwise expressly set forth in this Agreement; (j) any Liability relating to
or arising from the Condominium Declaration and the Waterview Declaration that
accrued prior to the period before Closing; and (k) to the extent not included
within the definition of Post-Closing Accruals or otherwise prorated pursuant to
this Agreement or for which Purchaser received a credit at Closing, any
Liability with respect to goods and services or the purchase of goods and
services to the extent such goods were delivered at the Hotel or the services
were rendered prior to or at the Closing and were ordered at the request of
Seller or Manager.
Seller: Shall have the meaning given to it in the Introductory Paragraph.
Seller Default: Shall have the meaning given to it in Section 15.2.
Seller Encumbrances: Shall have the meaning given to it in Section 4.7(a).
Seller Release Parties: Shall have the meaning given to it in Section 2.2(f).
Seller’s Liability Amount: Shall have the meaning given to it in Section
15.2(a).
Seller’s Knowledge: Shall have the meaning given to it in Section 5.1.





--------------------------------------------------------------------------------





Seller Representations: The representations and warranties of Seller expressly
set forth in Section 5.1 and Section 14.1(b).
Seller’s Representative: Shall have the meaning given to it in Section 5.1.
Seller’s Response Notice: Shall have the meaning given to it in Section 4.6.
Seller’s Response Period: Shall have the meaning given to it in Section 4.6.
Space Leases: All leases, licenses, concessions, and other occupancy agreements
(and any amendments thereto) for the use or occupancy of any portion of the
Improvements, excluding, however, Bookings.
Space Lessee: Any person or entity entitled to occupancy of any portion of the
Real Property under a Space Lease.
Survey: Shall have the meaning given to it in Section 4.6.
Survey Objection: Shall have the meaning given to it in Section 4.7.
Survival Period: Shall have the meaning given to it in Section 5.3.
Surviving Obligations: Shall have the meaning given to it in Section 3.1(a).
Title Commitment: Shall have the meaning given to it in Section 4.6.
Title Company: First American Title Insurance Company.
Title Exceptions: Shall have the meaning given to it in Section 4.7.
Title Objection: Shall have the meaning given to it in Section 4.7.
Title Objection Date: Shall have the meaning given to it in Section 4.7
Title Policy: A 2006-ALTA Extended Coverage Owner’s Title Insurance Policy
issued by the Title Company in the form acceptable to Purchaser subject to the
terms of Section 4.7, in favor of Purchaser and in the amount of the Purchase
Price, insuring good and marketable title in the Real Property to be vested in
Purchaser, subject to only the Permitted Exceptions.
Title Commitment: Shall have the meaning given to it in Section 4.6(a).
Transfer: Shall have the meaning given to it in Section 17.4.
Unopened Consumables: Consumables which are in unopened cases, boxes, crates or
containers (other than single use containers, such as individual guestroom
shampoo containers and the like).





--------------------------------------------------------------------------------





Unit: The fee simple title in and to that certain condominium unit owned by
Seller, which is described on Exhibit B, together with all appurtenant
easements, common elements, and limited common elements.
Vouchers: Shall have the meaning given to it in Section 7.1(f).
WARN Act: The Federal Worker Adjustment and Retraining Notification Act, 29
U.S.C. 2101 2109, or any similar applicable state or local law, together with
any rules, regulations and official guidance promulgated thereunder.
Warranties: All of Seller’s right, title and interest in and to all presently
effective and assignable warranties, guaranties, representations or covenants
given to or made in favor of Seller in connection with the acquisition,
development, construction, maintenance, repair, renovation or inspection of any
of the Property, including any made under any roof warranties, any construction
contracts and any service or maintenance contracts.
Waterview Declaration: That certain Declaration of Easements, Covenants,
Restrictions and Agreements by and between Waterview Office, LP and Waterview
Residential, LLC, joined by Waterview Hotel, LLC , dated as of September 15,
2005, recorded among the Land Records September 16, 2005 in Deed Book 3901 at
Page 2425; as amended by Amended and Restated Declaration of Easements,
Covenants, Restrictions and Agreements recorded among the Land Records May 31,
2007 in Deed Book 4102 at page 1994.
Waterview Estoppel: Shall have the meaning given to it in Section 10.1(m).

Section 1.2    References. Except as otherwise specifically indicated, all
references to Section and Subsection numbers refer to Sections and Subsections
of this Agreement, and all references to Exhibits refer to the Exhibits attached
to this Agreement. The words “hereby,” “hereof,” “herein,” “hereto,”
“hereunder,” “hereinafter,” and words of similar import refer to this Agreement
as a whole and not to any particular section or subsection of this Agreement.
Captions are for convenience only and shall not be used to construe the meaning
of any part of this Agreement.

ARTICLE II
SALE AND PURCHASE; “AS IS,” “WHERE IS” SALE

Section 2.1    Sale and Purchase. Seller hereby agrees to sell to Purchaser, and
Purchaser hereby agrees to purchase from Seller, the Property on the terms and
subject to the conditions of this Agreement.

Section 2.2    As is, Where is.
(a)    Purchaser represents that by reason of its business and financial
experience, and the business and financial experience of those persons retained
by Purchaser to advise it with respect to its investment in the Property,
Purchaser has sufficient knowledge, sophistication and experience in business
and financial matters to evaluate the merits and risks of the prospective





--------------------------------------------------------------------------------





investment and is able to bear the economic risk of such investment. Purchaser
has had during the Inspection Period adequate opportunity and time to review and
analyze the risks attendant to the transactions contemplated in this Agreement
with the assistance and guidance of competent professionals. In addition,
Purchaser acknowledges that it has had during the Inspection Period a sufficient
period of time to inspect, examine and investigate the Property and the Hotel’s
operations (including, without limitation, to review and evaluate the physical
(including the environmental) condition, survey and title matters relating to
the Property) including, but not limited to, the Books and Records provided or
made available by Seller or anyone acting on behalf of Seller and/or Manager.
Purchaser represents, warrants and agrees that, except for the Seller
Representations, Purchaser is relying solely on its own inspections,
examinations and investigations in making the decision to purchase the Property.
Without limiting Purchaser’s termination rights expressly set forth in this
Agreement, Purchaser hereby acknowledges and agrees that it shall not have the
right to terminate this Agreement and obtain a refund of the Deposit as a result
of its dissatisfaction with any aspect of its investigation of the Property
after the execution of this Agreement.
(b)    Except for the Seller Representations, Purchaser has not relied, and is
not relying, upon any information, documents, sales brochures, other literature,
maps or sketches, projections, pro formas, statements, representations or
warranties (whether express or implied, oral or written, material or immaterial)
that may have been given or made by or on behalf of Seller.
(c)    Except for the Seller Representations, Purchaser is not relying and has
not relied on Seller or any of its Affiliates, or any of their respective
officers, members, partners, directors, shareholders, agents, attorneys,
employees or representatives as to (i) the quality, nature, adequacy or physical
condition of the Property including, but not limited to, the structural
elements, foundations, roofs, appurtenances, access, landscaping, parking
facilities, electrical, mechanical, HVAC, plumbing, sewage or utility systems,
facilities or appliances at the Property or any portion of the Property, (ii)
the quality, nature, adequacy or physical condition of soils or ground water at
the Property, (iii) the existence, quality, nature, adequacy or physical
condition of any utility serving the Property, (iv) the ad valorem taxes now or
hereafter payable on the Property or the valuation of the Property for ad
valorem tax purposes, (v) the development potential of the Property or the
habitability, merchantability, fitness, suitability or adequacy of the Property
or any portion of the Property for any particular use or purpose, (vi) the
zoning or other legal status of the Real Property, (vii) the compliance by the
Property or any portion of the Property, or of the operations conducted on or at
the Property, with any Legal Requirements or other covenants, conditions or
restrictions, (viii) the quality of any labor or materials relating in any
manner to the Property or (ix) except as otherwise expressly provided in this
Agreement, the condition of title to the Property or the nature, status, and
extent of any right of way, lease, right of redemption, possession, lien,
encumbrance, license, reservation, covenant, condition, restriction or any other
matter affecting title to the Property.
(d)    EXCEPT FOR THE SELLER REPRESENTATIONS, THE SALE AND CONVEYANCE BY SELLER
TO PURCHASER OF THE PROPERTY WILL BE MADE WITHOUT ANY WARRANTY OR RECOURSE
WHATSOEVER, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF TITLE (EXCEPT AS TO
ACTS OF SELLER), ABSENCE OF DEFECTS (WHETHER APPARENT OR LATENT, KNOWN OR
UNKNOWN, EASILY DISCOVERABLE OR HIDDEN), FITNESS FOR ANY ORDINARY USE, OR
FITNESS FOR





--------------------------------------------------------------------------------





ANY INTENDED USE OR PARTICULAR PURPOSE, EVEN FOR THE RETURN OR REDUCTION OF THE
PURCHASE PRICE OR OTHERWISE, THE SOLE PERIL AND RISK OF EVICTION TO BE ASSUMED
BY PURCHASER, BUT WITH FULL SUBSTITUTION AND SUBROGATION IN AND TO ALL OF THE
RIGHTS AND ACTIONS OF WARRANTY WHICH SELLER HAS OR MAY HAVE AGAINST ALL
PRECEDING OWNERS OR SELLERS; IT BEING UNDERSTOOD THAT PURCHASER WILL TAKE THE
PROPERTY “AS IS” AND “WHERE IS”, PURCHASER HEREBY ACKNOWLEDGING RELIANCE SOLELY
ON ITS OWN TITLE EXAMINATION AND INSPECTION OF THE PROPERTY, AND NOT ON ANY
WARRANTIES OR REPRESENTATIONS FROM SELLER OR ANYONE ACTING ON BEHALF OF SELLER,
EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT.
(e)    EXCEPT FOR THE SELLER REPRESENTATIONS, WITHOUT LIMITING THE GENERALITY OF
THE FOREGOING, PURCHASER ACKNOWLEDGES THAT NEITHER SELLER NOR ANYONE ACTING ON
BEHALF OF SELLER HAS MADE ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND OR
CHARACTER, EXPRESS OR IMPLIED, WITH RESPECT TO THE PROPERTY INCLUDING, WITHOUT
LIMITATION, ANY WARRANTIES OR REPRESENTATIONS AS TO TITLE (EXCEPT AS TO ACTS OF
SELLER), ABSENCE OF DEFECTS (WHETHER APPARENT OR LATENT, KNOWN OR UNKNOWN,
EASILY DISCOVERABLE OR HIDDEN), HABITABILITY, MERCHANTABILITY, FITNESS FOR ANY
ORDINARY USE, FITNESS FOR ANY INTENDED USE OR PARTICULAR PURPOSE, ZONING, TAX
CONSEQUENCES, PHYSICAL CONDITION, MOLD, ENVIRONMENTAL CONDITION, UTILITIES,
OPERATING HISTORY OR PROJECTIONS, VALUATION, GOVERNMENTAL APPROVALS, THE
COMPLIANCE OF THE PROPERTY WITH LEGAL REQUIREMENTS, INCLUDING WITHOUT LIMITATION
THE AMERICANS WITH DISABILITIES ACT OF 1990, 42 U.S.C. 12101, ET SEQ., THE
TRUTH, ACCURACY, OR COMPLETENESS OF ANY MATERIALS, DATA, OR INFORMATION PROVIDED
BY OR ON BEHALF OF SELLER TO PURCHASER, OR THE MANNER OR QUALITY OF THE
CONSTRUCTION OR MATERIALS INCORPORATED INTO THE PROPERTY OR THE MANNER OF
REPAIR, QUALITY, STATE OF REPAIR OR LACK OF REPAIR OF THE PROPERTY OR ANY
PORTION THEREOF. EXCEPT FOR THE SELLER REPRESENTATIONS, ALL SUCH REPRESENTATIONS
AND WARRANTIES WITH RESPECT TO THE PROPERTY ARE HEREBY DISCLAIMED BY SELLER AND
EXPRESSLY WAIVED BY PURCHASER. EXCEPT FOR THE SELLER REPRESENTATIONS, PURCHASER
HAS NOT RELIED AND WILL NOT RELY ON, AND NEITHER SELLER NOR ANY OF THE SELLER
RELEASE PARTIES (AS DEFINED BELOW) IS LIABLE FOR OR BOUND BY, ANY EXPRESS OR
IMPLIED WARRANTIES, GUARANTIES, STATEMENTS, REPRESENTATIONS, OR INFORMATION
PERTAINING OR RELATING TO THE PROPERTY MADE OR FURNISHED BY SELLER, ANY PARTY
ACTING OR PURPORTING TO ACT FOR SELLER, OR ANY REAL ESTATE BROKER OR AGENT
REPRESENTING OR PURPORTING TO REPRESENT SELLER, TO WHOMEVER MADE OR GIVEN,
DIRECTLY OR INDIRECTLY, VERBALLY OR IN WRITING. PURCHASER FURTHER HAS NOT RELIED
ON SELLER’S SKILL OR JUDGMENT IN SELECTING THE PROPERTY. EXCEPT AS EXPRESSLY SET
FORTH IN THIS AGREEMENT, PURCHASER SHALL HAVE NO RIGHT OR CAUSE OF ACTION IN
WARRANTY OR OTHERWISE AGAINST SELLER OR ANY OF THE SELLER RELEASE PARTIES IN ANY
CONTROVERSY,





--------------------------------------------------------------------------------





CLAIM, DEMAND, OR LITIGATION ARISING FROM OR IN CONNECTION WITH THE PROPERTY
(INCLUDING, BUT NOT LIMITED TO THE PHYSICAL OR ENVIRONMENTAL CONDITION THEREOF)
AND PURCHASER HEREBY WAIVES AND RELEASES SELLER AND EACH OF THE SELLER RELEASE
PARTIES FROM ANY SUCH RIGHT OR CAUSE OF ACTION.
(f)    EXCEPT FOR THE SELLER REPRESENTATIONS, SELLER AND EACH PERSON ACTING OR
PURPORTING TO ACT ON BEHALF OF SELLER HAS NOT, DOES NOT AND WILL NOT MAKE ANY
REPRESENTATIONS OR WARRANTIES WITH REGARD TO (A) COMPLIANCE WITH ANY
ENVIRONMENTAL LAWS, HEALTH OR SAFETY LAWS, RULES OR REGULATIONS OR LAND USE
LAWS, RULES, REGULATIONS, ORDERS, OR REQUIREMENTS INCLUDING, BUT NOT LIMITED TO,
THOSE PERTAINING TO THE HANDLING, GENERATING, TREATING, STORING OR DISPOSING OF
ANY HAZARDOUS SUBSTANCES, OR (B) ABSENCE OF ANY CLAIMS, WHETHER ASSERTED OR
UNASSERTED, WITH RESPECT TO COMPLIANCE WITH ENVIRONMENTAL LAWS OR ENVIRONMENTAL,
FIRE LIFE SAFETY OR HEALTH AND WELFARE CONDITIONS AT THE PROPERTY. AS A MATERIAL
PART OF THE CONSIDERATION TO SELLER FOR THE SALE OF THE HOTEL HEREUNDER,
PURCHASER HEREBY WAIVES AND RELINQUISHES, AND RELEASES SELLER, MANAGER AND ALL
OF SELLER’S AND MANAGER’S OFFICERS, DIRECTORS, SHAREHOLDERS, INVESTORS, MEMBERS,
EMPLOYEES AND AGENTS (COLLECTIVELY, “SELLER RELEASE PARTIES”) FROM ANY AND ALL
CLAIMS AND REMEDIES (INCLUDING, WITHOUT LIMITATION, ANY RIGHT OF RESCISSION)
AGAINST SELLER RELEASE PARTIES OR ANY OF THEM BASED DIRECTLY OR INDIRECTLY ON
(A) ANY PAST, PRESENT OR FUTURE CONDITION OF THE HOTEL, INCLUDING, WITHOUT
LIMITATION, THE RELEASE OR PRESENCE OF ANY HAZARDOUS SUBSTANCES, MOLD,
COMMUNICABLE DISEASE OR OTHER HEALTH OR WELFARE ISSUE OR (B) ANY
MISREPRESENTATION, OR FAILURE TO DISCLOSE TO PURCHASER ANY INFORMATION REGARDING
THE HOTEL (INCLUDING, WITHOUT LIMITATION, ANY DEFECTIVE, HAZARDOUS OR UNLAWFUL
CONDITION OF WHICH SELLER SHOULD BE AWARE, WHETHER OR NOT SUCH CONDITION
REASONABLY COULD HAVE BEEN DISCOVERED BY PURCHASER THROUGH AN INSPECTION OF THE
HOTEL OR ANY PORTION THEREOF OR THE PROPERTY RECORDS). NOTWITHSTANDING ANYTHING
STATED TO THE CONTRARY IN THIS AGREEMENT, THE FOREGOING RELEASE SHALL NOT EXTEND
TO (AND SHALL EXPRESSLY EXCLUDE) CLAIMS ARISING FROM SELLER’S FRAUD OR, SUBJECT
TO THE TERMS OF THIS AGREEMENT, SELLER’S BREACH OF THE SELLER REPRESENTATIONS OR
ITS EXPRESS COVENANTS AND OBLIGATIONS (INCLUDING INDEMNITY OBLIGATIONS) SET
FORTH IN THIS AGREEMENT AND SUBJECT TO THE TERMS OF THIS AGREEMENT. PURCHASER
UNDERSTANDS THAT SUCH WAIVER AND RELEASE INCLUDES STATUTORY AS WELL AS “COMMON
LAW” AND EQUITABLE RIGHTS AND REMEDIES AND THAT IT COVERS POTENTIAL CLAIMS OF
WHICH PURCHASER MAY BE CURRENTLY UNAWARE OR UNABLE TO DISCOVER. PURCHASER
ACKNOWLEDGES THAT THE FOREGOING WAIVER AND RELEASE IS OF MATERIAL CONSIDERATION
TO SELLER IN ENTERING INTO THIS AGREEMENT, THAT





--------------------------------------------------------------------------------





PURCHASER’S COUNSEL HAS ADVISED PURCHASER OF THE POSSIBLE LEGAL CONSEQUENCES OF
MAKING SUCH WAIVER AND RELEASE AND THAT PURCHASER HAS TAKEN INTO ACCOUNT, IN
AGREEING TO PURCHASE THE HOTEL AT THE PURCHASE PRICE SPECIFIED HEREIN, SELLER’S
DISCLAIMER OF ANY WARRANTIES AND REPRESENTATIONS REGARDING THE HOTEL OTHER THAN
THOSE EXPRESSLY SET FORTH HEREIN. NOTHING HEREIN, HOWEVER, SHALL RELEASE SELLER
FROM ANY LIABILITY IN CONNECTION WITH ANY FRAUD BY SELLER OR SUBJECT TO THE
TERMS OF THIS AGREEMENT, FOR A BREACH OF A SELLER REPRESENTATION.
(g)    NEITHER SELLER NOR ANY OF THE SELLER RELEASE PARTIES NOR MANAGER SHALL BE
LIABLE TO PURCHASER OR ANY OF ITS AFFILIATES FOR ANY PROSPECTIVE OR SPECULATIVE
PROFITS, OR SPECIAL, INDIRECT, INCIDENTAL, PUNITIVE OR CONSEQUENTIAL DAMAGES,
WHETHER BASED UPON CONTRACT, TORT OR NEGLIGENCE OR IN ANY OTHER MANNER ARISING
FROM THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
(h)    Purchaser further agrees and acknowledges that, in giving the foregoing
waivers and releases, it has with its legal counsel, considered any statute or
other law that might apply to and limit the effect of Purchaser’s waivers and
releases herein and hereby knowingly waives the benefits of any such law and
intends that it not be applicable here.

ARTICLE III
PURCHASE PRICE

Section 3.1    Purchase Price; Deposit. The purchase price (the “Purchase
Price”) to be paid by Purchaser to Seller at the Closing shall be Fifty-Six
Million Five Hundred Thousand Dollars ($56,500,000), subject to the prorations
and adjustments as provided in this Agreement. Seller and Purchaser agree that
the Purchase Price shall be allocated among (i) the Unit and the Improvements,
and (ii) the Personal Property (and the classes thereof) (the “Allocation”) as
set forth in Exhibit X attached hereto. Purchaser and Seller shall (i) cooperate
in the filing of any forms (including Form 8594 under Section 1060 of the Code)
with the Allocation, including any amendments to such forms required pursuant to
this Agreement with respect to any adjustment to the Purchase Price, and (ii)
shall file all federal, state and local income tax returns and related tax
documents consistent with the Allocation, as the same may be adjusted pursuant
to any provisions of this Agreement. Notwithstanding the foregoing, in the event
that the Franchisor includes the Key Money Provision in the New Franchise
Agreement as further described in Section 4.8 hereof, the Purchase Price paid by
Purchaser to Seller at the Closing shall automatically increase to Fifty-Seven
Million Dollars ($57,000,000), subject to the prorations and adjustments as
provided in this Agreement and any all references to the Purchase Price herein
shall be Fifty-Seven Million Dollars ($57,000,000) and the parties shall adjust
the Allocation as agreed upon by the parties in their respective good faith,
reasonable discretion. The provisions of this Section 3.1 shall survive the
Closing without limitation.





--------------------------------------------------------------------------------





The Purchase Price shall be payable by Purchaser as follows:
(i)    No later than 3:00 p.m. Central Standard Time on the date two (2)
Business Days after the Effective Date, Purchaser shall deposit with the Escrow
Company, as escrow agent, the amount of Two Million Dollars ($2,000,000.00) by a
wire transfer of immediately available United States of America funds as an
earnest money deposit (together with the interest earned thereon, the
“Deposit”). In the event Purchaser does not deposit the Deposit on or before
3:00 p.m. Central Standard Time on the two (2nd) Business Day following the
Effective Date, this Agreement shall automatically terminate, whereupon the
parties hereto shall be released from all further obligations under this
Agreement, except for obligations that expressly survive the termination of this
Agreement (the “Surviving Obligations”).
(j)    On the Closing Date, Purchaser shall pay the balance of the Purchase
Price, subject to the prorations and adjustments provided for in this Agreement,
in cash by certified check or wire transfer of immediately available United
States of America funds to the Escrow Company, as escrow agent, in accordance
with the terms and conditions of this Agreement. Purchaser shall be responsible
for any income taxes payable with respect to any interest and/or dividends
earned with respect to the Deposit. The terms of this Section 3.1(b) shall
survive the Closing or any termination of this Agreement.

Section 3.2    Application of Deposit. The Deposit shall be held and disbursed
by the Escrow Company acting as escrow agent in accordance with this Agreement.
The Deposit shall be invested in a federally insured interest bearing account
mutually acceptable to Seller and Purchaser, provided that Escrow Company has
been furnished with a completed and executed W-9 for the party entitled to said
interest, and any interest earned on the Deposit shall be paid to the party to
which the Deposit is paid pursuant to the provisions of this Agreement;
provided, however, Purchaser shall be responsible for the payment of any and all
taxes payable in connection with any interest earned on the Deposit. If the sale
of the Property is consummated in accordance with the terms of this Agreement,
the Deposit shall be applied to the Purchase Price to be paid by Purchaser at
the Closing. In the event of a default under this Agreement by Purchaser or
Seller, the Deposit shall be applied as provided in this Agreement.

ARTICLE IV
DILIGENCE MATTERS

Section 4.1    Inspection Period. Purchaser acknowledges that Seller provided
Purchaser the opportunity to conduct such due diligence and inspections of the
Property as Purchaser and its officers, directors, employees and advisers deemed
necessary and appropriate prior to the Effective Date. Notwithstanding anything
to the contrary herein, any and all references to the “Inspection Period” in
this Agreement mean and refer and shall be deemed to mean and refer to for all
purposes to a period commencing prior to the Effective Date and expiring
immediately upon the Effective Date and that, therefore, any and all rights of
Purchaser to terminate this Agreement in connection with its Due Diligence have
terminated and been unconditionally waived and relinquished, and Purchaser has
no such right to so terminate this





--------------------------------------------------------------------------------





Agreement in connection with its Due Diligence (but without limiting Purchaser’s
termination rights expressly set forth in this Agreement (including, without
limitation, termination rights set forth in Section 4.6) and the Deposit shall
be non-refundable to Purchaser except as otherwise expressly provided in this
Agreement). Notwithstanding the foregoing, from and after the Effective Date,
subject to terms of this Agreement, Purchaser and its representatives shall be
permitted to enter upon the Property during the term of this Agreement to
examine, inspect and investigate the Property including, but not limited to, all
Books and Records located at the Property, subject to Manager’s good faith
compliance with Legal Requirements with respect to access to any and all
Employee records (collectively, “Due Diligence”); provided, however, the
Purchaser shall have no right to terminate this Agreement based on such Due
Diligence after the expiration of the Inspection Period. Purchaser’s Due
Diligence shall be subject to the terms, conditions and limitations set forth in
this ARTICLE IV, and Purchaser’s conduct shall be in strict compliance with the
covenants and agreements contained in this ARTICLE IV.

Section 4.2    Review and Inspection. Purchaser shall have a right to enter upon
the Property for the purpose of conducting its Due Diligence (which entry right
shall continue on a reasonable basis until Closing unless this Agreement is
terminated prior thereto) provided that in each such instance (i) Purchaser
notifies Seller in writing of its intent to enter the Property to conduct its
Due Diligence not less than twenty-four (24) hours prior to such entry; (ii) the
date and time period are scheduled with Seller; and (iii) Purchaser is in full
compliance with the insurance requirements set forth in Section 4.5. At Seller’s
election, a representative of Seller shall be present during any entry by
Purchaser or its representatives upon the Property for Due Diligence. Purchaser
shall take all necessary actions to ensure that neither it nor any of its
representatives unreasonably interfere with the guests of the Hotel or ongoing
operations occurring at the Property. Purchaser shall not cause or permit any
mechanic liens, materialmen’s liens or other liens to be filed against the
Property as a result of its Due Diligence.

Section 4.3    Testing. Purchaser shall have the right to conduct, at its sole
cost and expense, any inspections, studies or tests that Purchaser deems
appropriate in determining the condition of the Property; provided, however,
Purchaser is not permitted to perform any sampling, boring, drilling or other
physically intrusive testing into the structures or ground constituting the
Property, including, without limitation, any so-called Phase II environmental
assessment, without the prior written consent of Seller (and to the extent
required by the Condo Declaration, the Condominium Board) for such testing to be
provided in Seller’s sole and absolute discretion. Notwithstanding the
foregoing, Purchaser shall have the right to conduct a non-intrusive Phase I
environmental assessment without obtaining Seller’s prior consent, provided that
such Phase I shall not include any sampling, boring, drilling or other
physically intrusive testing into the structures or ground constituting any
portion of the Property.

Section 4.4    Confidentiality. Purchaser agrees and covenants with Seller not
to disclose to any third party (other than its agents and employees, directors,
trustees, lenders, accountants, attorneys, and other professionals and
consultants engaged by Purchaser (collectively, “Purchaser Parties”) in
connection with the transaction contemplated in this Agreement who shall also be
obligated, and have been instructed, under this Section 4.4 not to disclose)
without Seller’s prior written consent, the existence of this Agreement or any
of the





--------------------------------------------------------------------------------





terms or conditions set forth in this Agreement, the Books and Records or any of
the reports or any other documentation or information obtained by Purchaser or
any Purchaser Parties which relates to the Property, Seller or its Affiliates in
any way, all of which shall be used by Purchaser and the Purchaser Parties
solely in connection with the transaction contemplated by this Agreement, or the
existence of any dispute under this Agreement, unless Purchaser or any Purchaser
Party is (i) obligated by applicable Legal Requirements to make such a
disclosure, (ii) is required to as may be necessary to obtain Permits from any
governmental authority or (iii) is required to in connection with Purchaser’s or
any Purchaser Party’s filing or other disclosures required by the Securities and
Exchange Commission; provided, however, in no event shall Purchaser or Seller
make or issue any public release except as set forth in Section 17.3. If such
disclosure is required or permitted under clauses (i) – (iii) of this Section
4.4, then Purchaser shall notify Seller in writing of such obligation to ensure
Seller has the opportunity to prevent (or appropriately and reasonably limit)
any such disclosure. If this Agreement is terminated, Purchaser agrees that all
such information will continue to be held in strict confidence and Purchaser
shall return all copies of such information to Seller and Purchaser agrees to
provide Seller, without liability, representation or warranty, copies of any
third-party tests, reports and inspections of the Property so requested by
Seller which were made or conducted for or on behalf of Purchaser (excluding any
such materials which are prohibited to be distributed by such third-party);
provided, however, in the event Seller requests to have any such third-party
test, report and/or inspection certified to Seller (to the extent permitted by
such third-party), Seller shall reimburse Purchaser for fifty percent (50%) of
Purchaser’s out-of-pocket costs if this Agreement has not been terminated as a
result of a Purchaser Default, in which circumstance Seller shall have no
obligation to reimburse Purchaser in connection with the delivery of such
reports. Except as set forth in the Seller Representations, Purchaser shall have
no right to rely on any such confidential information and Seller makes no
representation or warranty to the completeness or accuracy of such confidential
information and Purchaser shall indemnify Seller for any costs incurred as a
result of Purchaser’s or any Purchaser Party’s use of such information in
violation of this Section 4.4. The provisions of this Section 4.4 shall survive
the Closing or any termination of this Agreement.

Section 4.5    Indemnification; Restoration; Insurance. Purchaser agrees to
save, protect, defend, indemnify and hold Seller, Manager and each of their
Indemnitees harmless from and against any and all Liabilities suffered or
incurred by any of Seller, Manager or any of their Indemnitees as a result of or
in connection with any activities of Purchaser (including activities of any of
Purchaser’s employees, consultants, contractors or other agents) relating to its
inspection of the Property, including, without limitation, mechanics’ liens,
damage to the Property, injury to persons or property resulting from such
activities in connection therewith or a violation of the confidentiality
provisions of this Agreement, except to the extent resulting from Seller’s,
Manager’s or their respective Affiliates’ or Indemnitees’ gross negligence or
willful misconduct. Notwithstanding the foregoing, Purchaser’s indemnification
obligations hereunder shall not include any obligation or duty whatsoever with
respect to any such claims (including claims that the Real Property has declined
in value) to the extent arising out of or resulting from the mere discovery or
presence of any pre-existing Hazardous Substances or other property condition.
If the Property is damaged as result of or in connection with the activities of
Purchaser, Purchaser, at its sole cost and expense, shall promptly restore the
Property to substantially the same condition as it existed prior





--------------------------------------------------------------------------------





to such damage. Furthermore, Purchaser shall maintain and cause any of its
representatives or agents conducting any Due Diligence to maintain and have in
effect commercial general liability insurance with single occurrence coverage of
at least One Million Dollars ($1,000,000) and aggregate coverage of at least Two
Million Dollars ($2,000,000) for personal injury, including bodily injury and
death, and property damage, naming Seller and Manager as an additional insured
parties, and containing a waiver of subrogation. Purchaser shall deliver to
Seller a copy of the certificate of insurance effectuating the insurance
required under this Section 4.5, prior to conducting any inspections or
investigations at the Property. The provisions of this Section 4.5 shall survive
the Closing or any termination of this Agreement.

Section 4.6    Title and Survey.
(a)    Prior to the Effective Date, the Title Company has delivered to Purchaser
a preliminary title report for the Property (the “Title Commitment”) along with
legible copies of each instrument listed as an exception therein (the “Title
Exceptions”) and Seller has delivered the existing ALTA survey for which
Purchaser has ordered an update (the “Survey”) of the Unit and Improvements. All
such exceptions and matters set forth on Exhibit M attached hereto, those
matters disclosed by the Survey and any exceptions or matters caused by or
through Purchaser shall be “Permitted Exceptions”. Notwithstanding anything to
the contrary herein, Seller shall remove at Closing (i) any mortgage, deed of
trust or similar voluntary monetary lien affecting the Property; (ii) any
mechanic’s or similar liens for work performed at the Property and not caused by
any acts or omissions of Purchaser or any Purchaser Party; and (iii) Taxes which
constitute Title Exceptions which would be delinquent if unpaid at Closing
(individually and collectively, the “Seller Encumbrances”). Seller shall be
permitted to use the proceeds from the sale to effect such removal at Closing so
long as the same does not prevent or delay the Title Company from issuing the
Title Policy as required under Section 9.1.
(b)    If after the Effective Date, the Title Company issues an update to the
Title Commitment and such update to the Title Commitment discloses an additional
Title Exception other than a Permitted Exception or a Seller Encumbrance (which
Seller is required to discharge in accordance with this Section 4.6) or a title
encumbrance caused by or through Purchaser (or any Purchaser Parties) or
expressly approved by Purchaser in accordance with the terms of this Agreement,
or if an update to the Survey discloses a material new issue not disclosed by or
set forth on the Survey, that in either instance, in Purchaser’s commercially
reasonable good faith opinion materially adversely impacts title to the Property
or the operation of the Hotel, then within three (3) Business Days of
Purchaser’s receipt of such updated Title Commitment or the updated Survey,
Purchaser may object to such new exception (and any change in an existing
exception) shown in the updated Title Commitment or new matter disclosed by the
updated Survey, by providing Seller with a written notice of such objections
(the “Intervening Lien Objection Letter”), which notice shall contain a
reasonably detailed explanation of such objections. If Purchaser does not
deliver an Intervening Lien Objection Letter within the time period specified
above, Purchaser shall be deemed to have accepted all exceptions contained in
the updated Title Commitment and/or the updated Survey (other than any Seller
Encumbrances) and all such exceptions and matters and shall also constitute
Permitted Exceptions and Exhibit M shall be deemed modified by such updated
Title Commitment and/or updated Survey, as applicable. In the event any such
objections are timely





--------------------------------------------------------------------------------





made by Purchaser, Seller shall have the right, but not the obligation,
exercisable by delivery of a notice to Purchaser (the “Seller’s Response
Notice”) within one (1) Business Day after receipt of Purchaser’s Intervening
Lien Objection Letter (the “Seller’s Response Period”) to commit to cure (by
removal or, if acceptable to Purchaser in its sole but good faith discretion, by
endorsement or otherwise) such objections in the manner specified in the
Seller’s Response Notice within the time periods provided herein. The
procurement by Seller of a commitment for the issuance of a title policy or
endorsement thereto (if acceptable to Purchaser in its sole but good faith
discretion) by the Title Company insuring Purchaser against the exception or
other matter shall be deemed a cure of such exception or matter as long as the
Title Company agrees to delete such exception or (if acceptable to Purchaser in
its sole but good faith discretion) affirmatively insure over such exception.
Except with respect to Seller Encumbrances, if there are objections timely made
by Purchaser that Seller elects or is deemed to have elected not to cure, then
Purchaser shall have the right, notwithstanding any other provision of this
Agreement, within one (1) Business Day after the earlier of (i) receipt of
Seller’s Response Notice or (ii) the expiration of the Seller’s Response Period
to either (A) terminate this Agreement upon written notice to Seller whereupon
this Agreement shall terminate, Escrow Company shall immediately return the
Deposit to Purchaser, the Parties shall each pay one-half the costs of escrow,
and neither party to this Agreement shall thereafter have any further rights or
liabilities under this Agreement, except for the Surviving Obligations, or (B)
be deemed to have agreed to accept title to the Real Property subject to all
exceptions to title set forth in the updated Title Commitment as applicable, and
all matters shown on the updated Survey, as applicable, other than those which
Seller has expressly agreed to remedy in the manner set forth in Seller’s
Response Notice (or is hereunder obligated to remove because such item
constitutes a Seller Encumbrance) and proceed to Closing. If any such objections
are not cured (or arrangements for such cure to be effective as of the Closing
are not made) by Seller in the manner provided in Seller’s Response, then Seller
shall be in breach of this Agreement and Purchaser may as its only option, elect
any of the remedies set forth in Section 15.2.

Section 4.7    Space Leases, Hotel Contracts and Equipment Leases. Purchaser
agrees to assume all obligations under the Space Leases and, to the extent
assumable or any requisite consent is obtained, the Hotel Contracts, including
any Equipment Leases, to the extent first arising and accruing from and after
the Closing Date, provided that, Seller shall pay all of the actual
out-of-pocket fees, costs and expenses incurred in connection with assignment
and assumption of the Space Leases and the Hotel Contracts. Seller shall use
reasonable efforts to obtain any required consents or satisfy any other
requirements in connection with the assignment and assumption of all Space
Leases and Hotel Contracts; provided, however, in the event Seller is unable to
obtain any such consents or satisfy the requirements to assign any Space Lease
or Hotel Contract, (i) such Space Leases and/or Hotel Contracts shall be
excluded from the definition of Property, (ii) Seller shall not be in default
hereunder, (iii) Seller shall remain solely liable for any and all costs in
connection with the termination of any such Space Lease or Hotel Contract
(including, without limitation, any break-up fees, termination fees or damages
resulting therefrom), and (iv) the parties shall consummate the Closing in
accordance with this Agreement without the transfer of such Space Lease and/or
Hotel Contract to Purchaser. The provisions of this Section 4.8 shall survive
the Closing.





--------------------------------------------------------------------------------






Section 4.8    Franchise Agreement. So long as Purchaser complies with its
obligations set forth in this Section 4.8, it shall be a condition to
Purchaser’s obligation to Closing that Franchisor shall have entered into a new
hotel franchise agreement (the “New Franchise Agreement”) with Purchaser or its
designee on the form included in Franchisor’s current Franchise Disclosure
Document (“FDD”) modified to (i) give Purchaser the benefit of Seller’s license
fee and area of protection terms (subject to Purchaser’s compliance with Section
11.2.2 of the Franchise Agreement) and reserve fund obligations that are set
forth in the Franchise Agreement, (ii) confirm that no PIP is required by
Franchisor in connection with Purchaser’s acquisition of the Property and (iii)
such other commercially reasonable changes requested by Purchaser to the form
franchise agreement included in the FDD (the “Material Franchise Terms”);
provided, however, only those commercially reasonable changes that are
consistent with the terms of the most recent franchise agreement between
Franchisor and Purchaser or Affiliates of Purchaser shall be considered Material
Franchise Terms for purposes of this Agreement. Notwithstanding the foregoing,
Seller shall use commercially reasonable efforts (without any obligation to
incur any out-of-pocket expenses) to cause the New Franchise Agreement to
include a provision providing that all permitted transferees thereunder shall be
entitled to assume the unamortized Key Money such that no unamortized Key Money
would be due upon any transfer by Purchaser or any future transfers provided the
permitted transferee assumes the unamortized portion (the “Key Money
Provision”). Notwithstanding the foregoing, the Key Money Provision shall not be
considered a Material Franchise Term or a closing condition hereunder. Prior to
the Effective Date, Purchaser has filed its application for a new franchise
agreement with Franchisor and together therewith paid all required application
fees.
Purchaser expressly acknowledges that (a) Seller has entered into this Agreement
on the basis that no termination costs, fees or expenses or liquidated damages
shall be payable by Seller as a result of the sale of the Property to Purchaser
or as a result of Purchaser or its designee (at Purchaser’s sole cost and
expense) so entering into a new hotel franchise agreement with Franchisor for
the Hotel and, (b) Seller must receive a written release from Franchisor, on
Franchisor’s current standard form, of any obligations of Seller or any of its
Affiliates under the Franchise Agreement first arising from and after Closing
(including with respect to the repayment of any unamortized Key Money (as
defined in the Franchise Agreement) or pursuant to any guaranties from Seller or
any of its Affiliates pursuant to the Franchise Agreement but expressly
excluding any amounts due and owing (or otherwise incurred or accrued) prior to
the Closing Date other than any liquidated damages). If Closing occurs and
Purchaser or its designee has not so entered into a new hotel franchise
agreement with Franchisor as set forth above (and Seller has not obtained a
release of Seller and its Affiliates as set forth above), in each case, such
that no termination fees, liquidated damages or similar fees and penalties
(including the repayment of any unamortized portion of any Key Money under the
Franchise Agreement) are payable by Seller or any of its Affiliates (including
Seller or any entity owning a beneficial interest in Seller in its capacity as a
guarantor or otherwise) as a result of the sale of the Property to Purchaser,
then Purchaser shall be responsible for, and shall save, protect, defend,
indemnify and hold Seller (and any Affiliate of Seller) harmless from any such
termination fees, liquidated damages or similar costs, fees and penalties in
connection with the termination of the Franchise Agreement as of the Closing and
any other Liabilities of Seller had the release of Seller and its Affiliates as
set forth above been obtained.
The provisions of this Section 4.8 shall survive the Closing.





--------------------------------------------------------------------------------






Section 4.9    3-05 Audit. At Purchaser’s request, and to the extent in Seller’s
possession (and without any obligation to incur any out of pocket expenses),
Seller agrees to promptly deliver to RSM US LLP all documents and financial
information that RSM US LLP reasonably requires to complete the audit of the
financial statements of Seller in accordance with generally accepted accounting
principles of the United States of America (“GAAP”). Seller acknowledges and
agrees to use its reasonable efforts to also provide such additional information
which is deemed relevant and reasonably necessary (as determined by RSM US LLP)
to enable Purchaser and its accountants to prepare and audit financial
statements of Seller in compliance with (a) Rule 3-05 of Regulation S-X of the
Securities and Exchange Commission which audit may commence at any time after
the expiration of the Inspection Period; (b) any other rule issued by the
Securities and Exchange Commission and applicable to Purchaser; and (c) any
registration statement, report or disclosure statement filed with the Securities
and Exchange Commission by, or on behalf of, Purchaser. Exhibit N attached
hereto is a representative list of documents and financial information that may
be required by RSM US LLP to complete such audits; provided, however, that (1)
Seller has reviewed the foregoing list and agrees that Seller is able to provide
all such documentation and required information to RSM US LLP in the event of an
audit, and (2) Seller acknowledges and agrees that the foregoing is a
representative description of the information and documentation that Purchaser
and its accountants may require in order to comply with (a), (b) and (c) above;
provided, however, that except for those items listed on Exhibit N, Seller shall
have no obligation to prepare any documentation that is not in its possession or
control unless the reasonable cost thereof is paid by Purchaser. Seller shall
engage (at Purchaser’s sole cost and expense) RSM US LLP to commence any and all
such required audits. In connection with the foregoing audit(s), and in
furtherance of Seller’s obligations to assist Purchaser pursuant to this Section
4.9, Seller covenants and agrees to execute and deliver to RSM US LLP certain
audit representation letters, the form of which are attached hereto as Exhibit O
(each, an “Audit Representation Letter”), provided that the form of such Audit
Representation Letters may be modified as required to account for any issues
identified during the audit. Seller’s obligations under this Section 4.9 shall
survive the Closing for a period of twenty-four (24) months.
Section 4.10    Tax Clearance. Promptly following the Effective Date, Seller
shall use commercially reasonable, diligent efforts to obtain the Certificates
of No Tax Due. Failure to obtain the same shall not be deemed to be a failure of
any condition precedent to Seller’s or Purchaser’s obligations to consummate the
sale and purchase of the Property pursuant to this Agreement or a breach by
Seller of this Agreement. The provisions of this Section 4.10 shall survive
Closing until such time as Purchaser receives the Certificates of No Tax Due,
for a period of time not to exceed one hundred eighty (180) days.

ARTICLE V
REPRESENTATIONS AND WARRANTIES

Section 5.1    Representations and Warranties of Seller. Seller hereby
represents and warrants the following matters to Purchaser as of the Effective
Date (or such other time as provided herein) and Purchaser acknowledges and
agrees that the representations and warranties





--------------------------------------------------------------------------------





contained herein are made solely by Seller and in no event shall be deemed to
have been made by any of the Seller Release Parties. Whenever a representation
or warranty or other reference is made in this Agreement on the basis of the
knowledge, actual knowledge, best knowledge or otherwise with reference to the
knowledge of Seller (any such reference, “Seller’s Knowledge”), such
representation, warranty or reference is made solely on the basis of the actual,
as distinguished from implied, imputed and constructive, knowledge, on the date
that such representation or warranty is made, of Clark Hanrattie and Steen Petri
(collectively, “Seller’s Representatives”), without inquiry or investigation or
duty provided, however, that the Seller’s Representatives shall have no personal
liability whatsoever with respect to any such representation, warranty or
otherwise under this Agreement. In addition to the foregoing, the
representations and warranties of Seller herein shall be deemed modified to
reflect: (1) the actual personal knowledge (as distinguished from implied,
imputed and constructive knowledge) of Michael Medzigian, Gil Murillo or Rick
Moceri (each a “Purchaser’s Representative”); and (2) any facts disclosed to
Purchaser (or any Purchaser Party) in (A) any written memorandum, report,
letter, study, spreadsheet, chart, table, abstract, summary or survey
(collectively, “Diligence Reports”) prepared by Purchaser, any Purchaser Party
or any advisor, consultant, attorney, accountant or other agent of Purchaser
(i.e. expressly excluding any Diligence Reports prepared by third parties other
than those noted in the preceding clause) or (B) the documents, agreements,
statements, correspondence and other files set forth on Exhibit P which have
been delivered or otherwise made available to Purchaser, which Exhibit P shall
be updated within one (1) Business Day following the expiration of the
Inspection Period to reflect any additional materials provided to Purchaser, any
Purchaser Party or any advisor, consultant, attorney, account or other agent of
Purchaser (as so updated, the “Diligence Material”), so long as, in each
instance of clauses (A) and (B), the particular actual personal knowledge of a
Purchaser Representative under clause (1) above or the particular information
contained in or disclosed by any such Diligence Reports or Diligence Material
under clause (2) above would, or likely would, lead an experienced real estate
professional to reasonably conclude that such information within such actual
personal knowledge or such Diligence Reports contains or discloses information
that is inconsistent in material respects with and could constitute a breach of
the Seller Representations (collectively items 1 and 2 above are herein referred
to as a “Representation Qualification”).
(a)    Due Organization. Seller is a limited liability company duly formed,
validly existing and in good standing under the laws of Delaware. Seller has
full power and authority, and has taken, or at the time of Closing will have
taken, all corporate and other action necessary to authorize Seller to make,
execute, deliver and perform this Agreement and the transactions contemplated by
this Agreement. The person executing this Agreement on behalf of Seller has been
duly authorized to do so. This Agreement is a binding and legal agreement of
Seller, enforceable against Seller in accordance with its terms, subject to the
effect of applicable bankruptcy or insolvency and general principles of equity.
(b)    No Conflict. The execution and delivery of this Agreement and the closing
documents to be executed in connection herewith by Seller and the consummation
of the transactions contemplated hereby and thereby by Seller, except as
otherwise provided herein, do not require the consent or approval of any
governmental authority or to Seller’s Knowledge, any third party, nor





--------------------------------------------------------------------------------





shall such execution and delivery result in a breach or violation of any Legal
Requirement, or conflict with, breach, result in a default (or an event which
with notice or passage of time or both will constitute a default) under or
violate any contract or agreement to which Seller is a party or by which it or
the Property is bound, except with respect to the transfer and assignments of
any Hotel Contracts, Space Leases, Permits or Warranties that require the
consent or approval of the counterparty to such Hotel Contract or Space Lease or
the issuer of such Warranty or Permit.
(c)    Pending Litigation/Violations. Except as set forth on Exhibit C, neither
Seller nor Manager is involved in any litigation, administrative action,
arbitration or similar adjudicatory proceeding with respect to the Hotel which
has not been resolved, settled or dismissed. To Seller’s Knowledge, except as
described in Exhibit C, there are no actions, suits or other legal proceedings
pending or threatened in writing against Seller, Manager, or affecting any of
Seller’s rights, in each case, with respect to the Property. Except as noted in
Exhibit Q, Seller has not received any written notice from any governmental or
quasi-governmental agency of any violation of a Legal Requirement by Seller or
Manager in connection with the use or operation of the Property which has not
been corrected.
(d)    Condemnation. Neither Seller nor Manager has received written notice from
any governmental authority of any pending condemnation proceeding or other
proceeding in eminent domain. To Seller’s Knowledge, there are no pending, or
threatened in writing, condemnation proceedings or condemnation actions against
the Property.
(e)    Employees. Seller has no employees and is neither a party to any
employment agreement, collective bargaining agreement, compensation agreement or
Employee Benefit Plan. All Employees are employed by Employer, Manager or an
Affiliate of Manager. No union is presently serving or has served in the past
five (5) years as collective bargaining agent for any Employees and there is no
collective bargaining agreement in place with respect to any of the Employees,
and, to Seller’s Knowledge, there are no union organizing efforts with respect
to the Employees. To Seller’s Knowledge, there is no pending or threatened
strike, work stoppage, work slowdown, picketing, lockout or other material labor
dispute involving the Hotel. The Employee Census attached hereto as Exhibit T,
is a true, correct and complete in all material respects. True and correct
copies of all Employment Contracts, if any, have been provided to Purchaser.
Except as set forth on Exhibit C, to Seller’s Knowledge, there is no litigation
threatened in writing nor any defined benefit retirement pension plan for any
current or former Employees (i.e., employees of the Hotel that are no longer
employed by Manager or its Affiliate as of the Effective Date) that would be
binding on, or a result in a Liability of, Seller from and after Closing.
(f)    Licenses and Permits. To Seller’s Knowledge, Seller has delivered or made
available to Purchaser prior to the Effective Date complete copies of all
material Permits and, to Seller’s Knowledge, Seller has no other material
Permits other than those listed on Exhibit R. Neither Seller, nor to Seller’s
Knowledge, Manager has received any written notice from any governmental or
quasi-governmental agency having jurisdiction over the Property of any uncured
violation or default of any Permit.





--------------------------------------------------------------------------------





(g)    Environmental Notice. Neither Seller nor Manager has received any written
notices from any governmental authority of (i) any uncured violation of any
Environmental Laws regarding any environmental conditions at the Hotel; (ii) any
failure of Seller, Manager or the Hotel to have all required governmental
permits and/or licenses, if any, relating to Hazardous Substances; or (iii) any
release of Hazardous Substances from the Real Property.
(h)    Space Leases. Seller has delivered or made available to Purchaser prior
to the Effective Date, complete copies of all Space Leases, and there are no
Space Leases except as set forth on the list attached hereto as Exhibit D.
Except as disclosed in Exhibit D, (i) to Seller’s Knowledge, each Space Lease is
in full force and effect; (ii) neither Seller nor Manager has received any
written notice from any Space Lessee claiming that Seller is currently in
default under any Space Leases; and (iii) no Space Lessee is in default in any
material monetary obligation or, to Seller’s Knowledge, any material
non-monetary obligation, under its Space Lease.
(i)    Fixtures and Tangible Personal Property. All of the Fixtures and Tangible
Personal Property shall be owned by Seller on the Closing Date, free and clear
of all liens, encumbrances and security interests. Except as set forth in
Exhibit D attached hereto, none of the Fixtures and Tangible Personal Property
required for the operation, repair or maintenance of the Property is leased from
or owned by third-parties. Purchaser acknowledges that the composition of the
Tangible Personal Property may change in accordance with the provisions of this
Agreement and in the ordinary course of business.
(j)    Bankruptcy. Seller is not insolvent and has not filed any petition in
bankruptcy or other insolvency proceedings or proceedings for reorganization of
Seller or for the appointment of a receiver or trustee for all or any
substantial part of Seller’s property, nor has Seller made any assignment for
the benefit of its creditors or filed a petition for an arrangement, or entered
into an arrangement with creditors or filed a petition for an arrangement with
creditors or otherwise admitted in writing its inability to pay its debts as
they become due or been named in an involuntary bankruptcy proceeding and to
Seller’s Knowledge, no such actions are contemplated or have been threatened.
(k)    Tax Abatement Proceedings. To Seller’s Knowledge, except as set forth on
Exhibit E, there is no currently pending appeal or abatement proceeding with
respect to the real estate taxes assessed on the Real Property.
(l)    Hotel Contracts. Attached as Exhibit F is a list of all of the Hotel
Contracts, including any Equipment Leases; provided, however, that if Seller has
inadvertently omitted a Hotel Contract from Exhibit F, Purchaser hereby
acknowledges and agrees that it shall not have any right to terminate this
Agreement pursuant to the terms hereof, but shall not be obligated to assume
such Hotel Contract if such Hotel Contract is not terminable on thirty (30) or
less days’ notice without payment of any penalty or termination fee. To Seller’s
Knowledge, Seller has provided a true, accurate and complete copy of each such
Hotel Contract to Purchaser. All Hotel Contracts are, to Seller’s Knowledge, in
full force and effect and neither Seller nor Manager has given or received any
written notice of any default under any Hotel Contract which has not been fully
cured and, to





--------------------------------------------------------------------------------





Seller’s Knowledge, neither Seller nor any other party to a Hotel Contract is
otherwise in material default of its obligations thereunder.
(m)    Non-Foreign Person. Seller is a “United States person” (as defined in
Section 7701(a)(30)(B) or (C) of the Code) or a disregarded entity of such
person for the purposes of the provisions of Section 1445(a) of the Code.
(n)    OFAC. Seller has not engaged in any dealings or transactions, directly or
indirectly, (i) in contravention of any U.S., international or other money
laundering regulations or conventions, including, without limitation, the United
States Bank Secrecy Act, the United States Money Laundering Control Act of 1986,
the United States International Money Laundering Abatement and Anti-Terrorist
Financing Act of 2001, Trading with the Enemy Act (50 U.S.C. §1 et seq., as
amended), or any foreign asset control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto (collectively, “OFAC
Regulations”), or (ii) in contravention of Executive Order No. 13224 dated
September 24, 2001 issued by the President of the United States (Executive Order
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit, or Support Terrorism), as may be amended or supplemented from time to
time (“Anti-Terrorism Order”), or (iii) on behalf of terrorists or terrorist
organizations, including those persons or entities that are included on any
relevant lists maintained by the United Nations, North Atlantic Treaty
Organization, Organization of Economic Cooperation and Development, Financial
Action Task Force, U.S. Office of Foreign Assets Control, U.S. Securities &
Exchange Commission, U.S. Federal Bureau of Investigation, U.S. Central
Intelligence Agency, U.S. Internal Revenue Service or any country or
organization, all as may be amended from time to time. To Seller’s Knowledge,
Seller (x) is not and will not be conducting any business or engaging in any
transaction with any person appearing on the U.S. Treasury Department’s Office
of Foreign Assets Control list of restrictions and prohibited persons, or (y) is
not a person described in Section 1 of the Anti-Terrorism Order, and Seller has
not engaged in any dealings or transactions, or otherwise been associated, with
any such person.
(o)    Ongoing Capital Improvements. Except as set forth on Exhibit S attached
hereto (the “Renovation Work”), there are no capital improvement projects which
exceed Ten Thousand Dollars ($10,000.00) currently ongoing at the Property other
than routine repairs and maintenance. To Seller’s Knowledge, there are no
disputes between Seller and any contractor or subcontractor with respect to any
portion or phase of the Renovation Work. To Seller’s Knowledge, any and all
construction contracts or development agreements in an amount in excess of Ten
Thousand Dollars ($10,000.00) for the performance of any capital improvement
projects other than those set forth on Exhibit S, have been terminated or with
applicable lien releases and paid in full, and there are no material amounts
remaining to be paid under any such contract or agreement.
(p)    Taxes. Seller has paid all taxes, including penalties and interest, that
are due on or have accrued through the Effective Date and all required reports
and returns relating thereto have been, or will be, timely filed, subject to any
extension rights. To Seller’s Knowledge, all sales and use taxes, meals taxes,
hotel taxes, business professional occupational licensing tax, and payroll tax
required to be paid or collected by Seller or Manager in the ownership and
operation of the





--------------------------------------------------------------------------------





Property have been or will be collected and paid, in the ordinary course of
business, to the appropriate governmental authority through the Effective Date.
To Seller’s knowledge, as of the Effective Date, (i) neither Seller nor Manager
has received written notice of any special tax assessment relating to the Hotel
or any portion thereof, and (ii) there are no tax agreements in place affecting
the Property.
(q)    Financial Statements. The financial and operating statements of the Hotel
provided by Seller to Purchaser for fiscal years 2013, 2014, 2015 and year to
date 2016 (through April) are true and correct copies of the documents used in
connection with the reporting by Seller to its clients and investors. To
Seller’s Knowledge, all such financial and operating statements so provided have
been prepared in accordance with GAAP, are in all material respects true and
complete and fairly represent the financial condition of Seller and the Hotel as
of the dates stated therein.
(r)    Liquor License. To Seller’s Knowledge, the Liquor License is in full
force and effect and there is no investigation pending by the Virginia Alcoholic
Beverage Commission (the “Virginia ABC”). Seller has received no written notice
from the Virginia ABC regarding any violation or revocation of the Liquor
License.
(s)    Labor Agreements. Neither Seller, Manager, HEI Hotels & Resorts nor any
Affiliate of any such party is subject to any agreement, arrangement or
understanding with UNITE HERE or any other labor organization that would, as a
result of (x) Purchaser’s acquisition of the Hotel and/or (y) Purchaser’s actual
or potential retention of Manager, HEI Hotels & Resorts, or any Affiliate of
Manager or HEI Hotels & Resorts as a manager of the Hotel, impose on Purchaser
or any of its Affiliates, or their hotel(s) or other lodging property(ies) or
third party managers, including, without limitation, Manager or its Affiliates,
any express obligation to recognize a labor organization as the representative
of employees by any means (other than a representation election conducted by the
National Labor Relations Board), whether through (i) card-check neutrality,
accretion or otherwise, or (ii) an agreement to remain neutral regarding the
issue of union representation, or to grant representatives of a labor
organization access to its property(ies) to communicate with employees.
(t)    Waterview Declaration and Condominium Declaration. Seller has not given
or received any written notice of any breach or default under either of the
Waterview Declaration and Condominium Declaration, and to Seller’s Knowledge,
all payments due thereunder have been paid in full. To Seller’s Knowledge, each
of the Waterview Declaration and Condominium Declaration are in full force and
effect. Neither Seller nor, to Seller’s Knowledge, any other party thereto is in
default under the Waterview Declaration or the Condominium Declaration, and to
Seller’s Knowledge no event has occurred which, merely by notice or the passage
of time or both, would constitute such a default by Seller or any other party
thereto.
(u)    Intellectual Property. To Seller’s Knowledge, (i) neither Seller nor
Manager has received written notice that the current ownership and operation of
the Hotel infringes, misappropriates, dilutes or otherwise violates the
intellectual property rights of any other Person and (ii) no Person has
infringed, misappropriated, diluted or otherwise violated, or is currently
infringing, misappropriating, diluting or otherwise violating any of the
Intellectual Property.





--------------------------------------------------------------------------------






Section 5.2    Representations and Warranties of Purchaser. Purchaser hereby
represents and warrants the following to Seller:
(a)    Due Organization. Purchaser is a limited liability company duly formed,
validly existing and in good standing under the laws of Delaware and on the
Closing Date shall be qualified to do business in Virginia. Purchaser has full
power and authority to enter into and perform this Agreement and the
transactions contemplated by this Agreement, and Purchaser has taken all
corporate and other action necessary to authorize Purchaser to make, execute,
deliver and perform this Agreement and the transactions contemplated by this
Agreement. The person executing this Agreement on behalf of Purchaser has been
duly authorized to do so. This Agreement is a binding and legal agreement of
Purchaser, enforceable against Purchaser in accordance with its terms, subject
to the effect of applicable bankruptcy or insolvency laws and general principles
of equity.
(b)    No Conflict. The execution and delivery of this Agreement and the closing
documents to be executed in connection herewith and the consummation of the
transactions contemplated hereby and thereby, except as otherwise provided
herein, do not require the consent or approval of any governmental authority,
nor shall such execution and delivery result in a breach or violation of any
Legal Requirement or conflict with, breach, result in a default (or an event
which with notice or passage of time or both will constitute a default) under or
violate any contract or agreement to which Purchaser or an Affiliate of
Purchaser is a party or by which it or its property is bound.
(c)    OFAC. Neither Purchaser nor any of its Affiliates or constituents have
engaged in any dealings or transactions, directly or indirectly, (i) in
contravention of any U.S., international or other money laundering regulations
or conventions, including, without limitation, the OFAC Regulations, (ii) in
contravention of the Anti-Terrorism Order, or (iii) on behalf of terrorists or
terrorist organizations, including those persons or entities that are included
on any relevant lists maintained by the United Nations, North Atlantic Treaty
Organization, Organization of Economic Cooperation and Development, Financial
Action Task Force, U.S. Office of Foreign Assets Control, U.S. Securities &
Exchange Commission, U.S. Federal Bureau of Investigation, U.S. Central
Intelligence Agency, U.S. Internal Revenue Service or any country or
organization, all as may be amended from time to time. Neither Purchaser nor any
of its Affiliates (i) are or will be conducting any business or engaging in any
transaction with any person appearing on the U.S. Treasury Department’s Office
of Foreign Assets Control list of restrictions and prohibited persons, or (ii)
are a person described in Section 1 of the Anti-Terrorism Order, and to the best
of Purchaser’s knowledge neither Purchaser nor any of its Affiliates have
engaged in any dealings or transactions, or otherwise been associated, with any
such person. If at any time this representation becomes false then it shall be
considered a default under this Agreement and Seller shall have the right to
exercise all of the remedies set forth in this Agreement in the event of a
default or to terminate this Agreement immediately.
(d)    Bankruptcy. Purchaser has not filed any petition in bankruptcy or other
insolvency proceedings or proceedings for reorganization of Purchaser or for the
appointment of a receiver or trustee for all or any substantial part of
Purchaser ’s property, nor has Purchaser made any assignment for the benefit of
its creditors or filed a petition for an arrangement, or entered into





--------------------------------------------------------------------------------





an arrangement with creditors or filed a petition for an arrangement with
creditors or otherwise admitted in writing its inability to pay its debts as
they become due.
(e)    As is, Where is. Purchaser agrees, acknowledges and understands that
subject to the provisions of this Agreement it will take the Property “as-is”
and “where-is” and hereby unconditionally reaffirms the waivers contained in
Section 2.2 and the aforesaid representation, warranty and covenant shall
survive Closing.

Section 5.3    Duration of Representations and Warranties and Covenants;
Limitations on Liability. All representations and warranties contained in this
Agreement, liability for breach of any covenant of Seller set forth in Article X
and the Seller indemnities set forth in Section 5.4(b) shall survive the Closing
for a period of nine (9) months (the “Survival Period”) and shall not merge into
any of the documents delivered at Closing; provided, however, that no person,
company, partnership, firm, or entity shall have any Liability or obligation
with respect to any breach of representation or warranty contained in this
Agreement or, with respect to Seller, breach of any covenant set forth in
Article X or its indemnification obligations under Section 5.4(b) unless (1) on
or prior to the expiration of the Survival Period, the party seeking to assert
liability under such representation or warranty or, with respect to Seller,
covenant or indemnification obligation shall have notified the other party in
writing setting forth specifically the allegedly breached together with a
detailed description of thereof (the “Breach Notice”) and (2) such alleging
party shall have filed a complaint commencing a legal proceeding asserting a
default in a court with competent jurisdiction within thirty (30) days following
the delivery of the Breach Notice. Notwithstanding the foregoing, Purchaser
acknowledges and agrees that Seller shall have no liability for, and Purchaser
shall not make any claim on account of, any breach of any representation or
warranty set forth in Section 5.1 or any covenant of Seller set forth in Article
X or any of Seller’s indemnification obligations under Section 5.4(b) except to
the extent the aggregate measure of such claims exceeds Sixty Thousand Dollars
($60,000) (the “Deductible”); provided, however, in the event such claims do
exceed the Deductible, such indemnity shall be for the aggregate losses incurred
measured by the first-dollar of losses. Except as otherwise set forth in Section
9.1(c), in no event shall the aggregate liability of Seller to Purchaser for any
(and all) breach of any representation or warranty set forth in Section 5.1, any
Seller covenant set forth in Article X or any of Seller’s indemnification
obligations under Section 5.4(b) exceed an amount equal to One Million Three
Hundred Thousand Dollars ($1,300,000.00) the “Cap”). The limitations set forth
in this Section 5.3 shall not apply to Seller’s indemnity obligation for a
breach of the representations set forth in Sections 5.1(a), 5.1(b), or Seller’s
obligations under Section 7.1(a) (with respect to trade payables to be paid by
Seller), Section 5.4(b)(iii) (with respect to the payment of certain taxes
arising or accruing prior to Closing), Section 7.1(m), Section 10.1(a) (with
respect to the Renovation Work), Section 12.1(b) (with respect to Liabilities
related to Employees or former Employees that remain with Seller pursuant to the
first sentence of such Section 12.1(b) only), Section 12.1(d) and Section
14.1(b). This Section 5.3 shall survive the Closing and shall not be deemed
merged into the Deed or any conveyance document delivered at Closing.





--------------------------------------------------------------------------------






Section 5.4    Indemnities.
(a)    Purchaser’s Indemnity. From and after the Closing, Purchaser hereby
agrees to save, protect, defend, indemnify and hold harmless Seller and Seller’s
Indemnitees from and against any and all loss, damage, claim, cause of action,
cost or expense or any other Liabilities incurred by Seller or its Indemnitees
by reason of, or with respect to (i) any material breach of any of the
representations, warranties or covenants made by Purchaser in the Agreement,
(ii) the non-performance of any covenant or obligation required to be performed
by Purchaser hereunder, which expressly survive the Closing, (iii) subject to
the terms and conditions of Article XII and Section 7.1(g) and Section 7.1(h),
any Liability imposed upon Seller or its Indemnitees relating to the employment
of the Employees by New Manager (or its Affiliate) for the period from and after
the Closing Date, (iv) events, contractual obligations, acts or omissions of
Purchaser or any of its Affiliates or assignees of this Agreement that occur or
accrue after Closing in connection with the ownership or operation of the
Property, (v) damage to property or injury to or death of any person or any
claims for any debt or obligations occurring on or about or in connection with
the Property or any portion thereof or with respect to the Property’s operations
at any time or times after Closing, and (vi) any termination fees, liquidated
damages or similar fees and penalties (and any other Liabilities that Seller
would not bear if the Franchise Agreement was not terminated pursuant to the
sale of the Property to Purchaser) incurred by Seller or its Affiliates in
connection with the termination of the Franchise Agreement as described in
Section 4.8, but specifically excluding, in each instance of clauses (i) through
(vi) any Liabilities for which Seller is indemnifying Purchaser for under
Section 5.4(b) below. For avoidance of doubt, in the event that the Closing does
not occur, Seller’s remedies shall be expressly limited to the terms and
conditions of Section 15.1, including, but not limited to Purchaser’s
indemnification obligations referenced therein. Notwithstanding anything to the
contrary set forth in this Agreement, this Section 5.4 (a) shall not be
applicable to Seller’s obligations under Section 10.1(a) to complete the
Renovation Work.
(b)    Seller’s Indemnity. From and after the Closing, Seller hereby agrees to
save, protect, defend, indemnify and hold harmless Purchaser and Purchaser’s
Indemnitees from and against any and all loss, damage, claim, cause of action,
cost or expense or any other Liabilities, incurred by Purchaser or its
Indemnitees by reason of (i) any material breach of any of the representations
and warranties made by Seller in this Agreement or Seller’s covenants in Article
X, subject in each instance, to the terms of this Agreement, including, but not
limited to, the provisions of Section 5.3, (ii) any and all Retained
Liabilities, (iii) any failure of Seller or Manager to have reported and/or paid
any and all taxes assessed or assessable by the City of Arlington, the County of
Arlington, the State of Virginia or any other governmental authority arising or
related in any way to the Hotel for the period prior to the Closing, as well as
any and all penalties and interest related to any such taxes (including, without
limitation, costs incurred in connection with or as a result of any audit, tax
inquiry or other proceeding), which are assessed against Purchaser, and (iv)
damage to property or injury to or death of any person or any claims for any
debt or obligations occurring on, or in connection with, the Property or any
portion thereof at any time or times prior to Closing (expressly excluding
Liabilities (x) for changes to, remediation of, or repairs to the physical,
structural, or environmental condition of the Property or (y) to any
governmental authority relating to the physical condition, structural or
environmental condition of the property, in each case, except to the extent the
same expressly constitutes a breach of a Seller Representation in accordance
with,





--------------------------------------------------------------------------------





and subject to the terms of, clause (i) above), but specifically excluding, in
each instance of clauses (i) through (iv), (A) any Liabilities for which
Purchaser is indemnifying Seller for under Section 5.4(a) above, (B) any
Liabilities consisting of liabilities or obligations for which Purchaser
received a credit at Closing (but only to the extent of such credit theretofore
received by Purchaser), (C) any Liabilities consisting of contractual
liabilities or obligations which Purchaser expressly assumed at Closing
including, but not limited to, Liabilities that Purchaser assumes pursuant to
any document or other written agreement entered into in connection with the
Closing, and (D) except to the extent the same arises as a result of a breach of
Seller’s representations and warranties set forth in the last sentence of
Section 5.1(c) or Section 5.1(g), any Liabilities incurred in relation to the
physical condition of the Property (including without limitation, the
environmental condition of the Real Property) other than Liabilities resulting
from injury to or death of any person prior to Closing resulting from the
physical condition (but not environmental condition) of the Property. For
avoidance of doubt, in the event that the Closing does not occur, Purchaser’s
remedies shall be expressly limited to the terms and conditions of Section 15.2,
including, but not limited to Seller’s indemnification obligations referenced
therein. Any amounts paid under this Section 5.4(b) shall not be duplicative of
any other amounts paid by Seller to Purchaser pursuant to the terms hereof.
(c)    Survival. This Section 5.4 shall survive the Closing (subject to the
terms of Section 5.3) and shall not be deemed merged into the Deed or any
conveyance document delivered at Closing.

Section 5.5    Procedure for Indemnification with Respect to Third Party Claims.
If a claim by a third party is made against a party hereunder or its Indemnitees
(the “Indemnified Party”) and if such Indemnified Party intends to seek
indemnity with respect thereto under Section 5.4 and/or this Section 5.5,
against the other party hereto (the “Indemnitor”) the Indemnified Party shall
promptly notify the Indemnitor in writing of such claim. The Indemnitor shall
have thirty (30) days after receipt of the above-referenced notice to undertake,
conduct and control, through counsel of its own choosing (subject to the consent
of the Indemnified Party, such consent not to be unreasonably withheld or
delayed) and at its expense, the settlement or defense therefor, and the
Indemnified Party shall reasonably cooperate with it in connection therewith,
provided that: (i) the Indemnitor shall permit the Indemnified Party to
participate in such settlement or defense through counsel chosen by the
Indemnified Party, provided that the fees and expenses of such counsel shall be
borne by the Indemnified Party; and (ii) the Indemnitor shall agree promptly to
reimburse the Indemnified Party for the full amount of any loss resulting from
such claim and all related expenses incurred by the Indemnified Party within the
limits of Section 5.4 and/or this Section 5.5. As long as the Indemnitor is
reasonably contesting any such claim in good faith, the Indemnified Party shall
not pay or settle any such claim. Notwithstanding the foregoing, the Indemnified
Party shall have the right to pay or settle any such claim, provided that in
such event such party shall waive any right to indemnity therefor by the
Indemnitor. If the Indemnitor does not notify the Indemnified Party within
thirty (30) days after receipt of the Indemnified Party’s notice of a claim of
indemnity hereunder that it elects to undertake the defense thereof, the
Indemnified Party shall have the right to contest, settle or compromise the
claim in the exercise of its exclusive discretion at the expense of the
Indemnitor. This Section 5.5 shall survive the Closing and shall not be deemed
merged into the Deed or any conveyance document delivered at Closing.





--------------------------------------------------------------------------------






ARTICLE VI
CLOSING AND CLOSING DELIVERIES

Section 6.1    Closing. The Closing shall take place at the offices of Escrow
Company on the Closing Date, or through customary closing escrow arrangements
reasonably acceptable to Seller and Purchaser by the delivery of documents and
funds to Escrow Company on or prior to the Closing Date. Subject to the terms
and conditions set forth herein, Purchaser shall have the right to accelerate
the Closing Date by providing written notice to Seller of such date, which date
must be at least five (5) Business Days from the date such notice is delivered
in accordance with the provisions of Section 13.1; provided, however, that
Purchaser shall have the one-time right to revoke such acceleration notice and
amend the proposed Closing Date by selecting another Business Day to be the
Closing Date by delivering written notice to Seller at least two (2) days prior
to the previously selected Closing Date (provided that such revised Closing Date
is not later than June 28, 2016). Each of Purchaser and Seller acknowledges that
its respective undertakings to close this transaction promptly on the Closing
Date is a material inducement to the other to execute this Agreement, that time
is of the essence and that neither party shall have any obligation or right to
extend, postpone or reschedule the Closing, except as expressly set forth
herein. Subject to the terms and conditions set forth herein, Purchaser shall
have the right to extend the Closing Date for a period of up to thirty (30) days
beyond the original Closing Date. To the extent Purchaser elects to extend the
Closing Date pursuant to the preceding sentence, then as a condition precedent
to the effectiveness of such extension, Purchaser shall (i) not later than three
(3) Business Days prior to the original Closing Date (time being of the essence)
deliver written notice of such extension to Seller and Escrow Company and (ii)
not later than two (2) Business Days before the original Closing Date deposit
with Escrow Company the additional sum of Two Hundred Fifty Thousand and 00/100
Dollars ($250,000.00) by wire transfer of immediately available U.S. Federal
funds which shall become part of the Deposit for all purposes under this
Agreement and which shall be applied to the Purchase Price at Closing in
accordance with the terms of this Agreement (the “Closing Extension Deposit”).

Section 6.2    Escrow. This Agreement shall not be merged into any separately
delivered escrow instructions, but any such escrow instructions shall be deemed
auxiliary to this Agreement and, as between Purchaser and Seller, the provisions
of this Agreement shall govern and control.

Section 6.3    Seller’s Deliveries. At Closing, Seller shall execute (to the
extent required) and deliver, or cause to be delivered and/or notarized, where
applicable, to Purchaser or the Escrow Company as appropriate:
(d)    a recordable Special Warranty Deed (“Deed”) of all of Seller’s right,
title and interest in and to the Unit and Improvements subject to only the
Permitted Exceptions in the form attached to this Agreement as Exhibit G;
(e)    a Bill of Sale (“Bill of Sale”) transferring to Purchaser all of Seller’s
right, title and interest in and to each and every item of Personal Property to
be transferred in the form attached to this Agreement as Exhibit H;





--------------------------------------------------------------------------------





(f)    an assignment and assumption agreement (“Assignment and Assumption
Agreement”), to the extent assignable and to the extent that any applicable
consent or approval of the counterparty thereto has been obtained, of all of
Seller’s right, title and interest in, to and under the Bookings, Hotel
Contracts, Space Leases, Permits, Books and Records, Warranties, Intellectual
Property and Miscellaneous Hotel Assets in the form of Exhibit I;
(g)    the certificate referred to in Section 9.1(c);
(h)    a liquor concession agreement and side letter substantially in the forms
attached hereto as Exhibit Y and Exhibit Z, respectively (collectively, the
“Concession Agreement”);
(i)    To the extent obtained, Certificates of No Tax Due with respect to the
Property;
(j)    the escrow agreement referred to in Section 10.1(a);
(k)    evidence of termination of the existing Management Agreement;
(l)    an affidavit of Seller stating that Seller is not a “foreign person”
within the meaning of Section 1445 of the Internal Revenue Code of 1986, as
amended (the “Code”), in the form of Exhibit J;
(m)    the Closing Statement;
(n)    any reasonably required real estate transfer tax declarations or similar
documentation required to evidence the payment of any tax imposed by any state,
county or municipality together with any change of ownership statements required
of sellers of real property under applicable law;
(o)    a certificate or registration of title for any owned motor vehicle or
other Personal Property which requires such certification or registration,
conveying such vehicle or such other Personal Property to Purchaser;
(p)    to the extent received, an executed Condo Estoppel executed by Board of
Directors (as defined in the Condominium Declaration) of the Waterview
Condominium, substantially in the form attached hereto as Exhibit W-1;
(q)    to the extent received, an executed Waterview Estoppel executed by the
“Office Owner” (as defined in the Waterview Declaration), substantially in the
form attached hereto as Exhibit W-2;
(r)    all keys, key codes, access codes and combinations to locks to the extent
known by, or in the possession of, Seller or Manager; and
(s)    such agreements, affidavits, evidence of Seller’s organization,
authorization, power and authority, and other documents as may be reasonably
required by the Title Company





--------------------------------------------------------------------------------





from the Seller to issue the Title Policy, including, without limitation, a
title insurance affidavit in customary form attached hereto as Exhibit V.

Section 6.4    Purchaser’s Deliveries. At the Closing, Purchaser shall execute
(to the extent required) and deliver, or cause to be delivered, to Seller or the
Escrow Company as appropriate, or filed with the applicable governmental
authority:
(c)    the balance of the Purchase Price, to be paid in accordance with Section
3.1;
(d)    the Bill of Sale;
(e)    the Assignment and Assumption Agreement;
(f)    the certificate referred to in Section 8.1(c);
(g)    the escrow agreement referred to in Section 10.1(a);
(h)    the Concession Agreement;
(i)    the Closing Statement;
(j)    copies of such documents relating to Purchaser, as Seller or the Title
Company shall reasonably require in connection with this transaction; and
(k)    any required real estate transfer tax declarations or similar
documentation required to evidence the payment of any tax imposed by any state,
county or municipality together with any change of ownership statements required
of a purchaser of real property under applicable law and a sales tax license or
permit for the Hotel from each of the applicable jurisdictions and exemption or
resale certificate.

Section 6.5    Expenses. In the event that the parties proceed to Closing
hereunder:
(a)    Seller and Purchaser shall each pay the transactions costs and expenses
as set forth on Exhibit L attached hereto.
(b)    Any other ordinary and usual closing costs and expenses, except as
expressly provided in this Agreement, in connection with the sale of the
Property shall be allocated between Purchaser and Seller in accordance with the
customary practice in the county where the Property is located.
The provisions of this Section 6.5 shall survive Closing or any termination of
this Agreement.

Section 6.6    Concurrent Transactions. All documents or other deliveries
required to be made by Purchaser or Seller at Closing, and all transactions
required to be consummated concurrently with Closing, shall be deemed to have
been delivered and to have been consummated simultaneously with all other
transactions and all other deliveries, and no delivery





--------------------------------------------------------------------------------





shall be deemed to have been made, and no transaction shall be deemed to have
been consummated, until all deliveries required by Purchaser and Seller shall
have been made, and all concurrent or other transactions shall have been
consummated.

Section 6.7    Possession. Possession of the Property shall be delivered at
Closing, provided the transaction closes. Excluded Assets shall be removed from
the Hotel by Seller, at its expense, on, or within thirty (30) days after, the
Closing Date; provided that such removal shall be conducted during normal
business hours and not unreasonably interfere with the guests of the Hotel or
ongoing operations occurring at the Property. Seller, at its expense, shall make
all repairs necessitated by such removal but shall have no obligation to replace
any Excluded Asset so removed.

ARTICLE VII
ADJUSTMENTS AND PRORATIONS CLOSING STATEMENTS

Section 7.1    Adjustments and Prorations. In addition to the costs and expenses
required to be paid in connection with the consummation of the transaction,
which shall be paid by Purchaser and Seller as set forth in Section 6.5, the
following matters and items shall be apportioned between the parties or, where
appropriate, credited in total to a particular party, as of the Cut Off Time so
that the Closing Date is a date of income and expense for Purchaser as provided
below:
(a)    Accounts Receivable; Trade Accounts Payable. Seller shall retain all
Accounts Receivable. Trade accounts payable shall be identified as of the Cut
Off Time. Seller shall pay (or cause Manager to pay) all trade accounts due and
payable as of the Cut Off Time that relate to matters arising or accruing prior
to the Closing Date in the ordinary course when due and Purchaser shall be
responsible for all such trade accounts payable that relate to matters arising
or accruing from and after the Closing Date. Revenue from room rentals
(including food and beverage receivables charged to guest room accounts) (i.e.
the guest ledger) shall belong to Seller to the extent attributable to any
period prior to the Closing Date; provided, however, revenues from room charges
(less third party collection costs, including, but not limited to, credit card
fees, travel agent fees or commissions and other similar charges) for the night
immediately preceding the Closing Date shall be divided equally between
Purchaser and Seller. Revenue from the Hotel attributable to food and beverages
(including alcoholic beverages) and other sales or services through the close of
business for such food and beverage outlets or such other sales or service
centers on the night (whether prior to or after the Cut Off Time) immediately
preceding the Closing Date shall belong to Seller (such revenue to be determined
based on completion of the night auditor’s run on the Closing Date). Thereafter,
revenue from the Hotel attributable to food and beverage and other sales or
services shall belong to Purchaser. Each of Purchaser and Seller shall be
responsible for the payment of any sales, use, and/or hotel/motel occupancy
taxes collected or otherwise due and payable in connection with the revenue
allocated to such party under this Section 7.1(a) (and shall be reconciled
between the parties when final tax bills are available).





--------------------------------------------------------------------------------





(b)    Taxes and Assessments. Real estate (ad valorem) and personal property
taxes and assessments with respect to the Property shall be adjusted and
prorated based on (a) the periods of ownership of Seller and Purchaser with
respect to the applicable tax period, and (b) the most current official real
property tax information available from the assessor’s office where the Property
is located or other assessing authorities. If real property tax and assessment
figures for the taxes or assessments to be apportioned between Purchaser and
Seller pursuant to this Section 7.1(b) are not available, real property taxes
shall be prorated based on the most recent assessment, subject to further and
final adjustment when the tax rate and/or assessed valuation for such taxes and
assessments for the Property is fixed and the appropriate party shall pay any
deficiency in the original proration to the other party promptly upon receipt of
the actual bill for the relevant taxable period. In the event that the Property
or any part thereof shall be or shall have been affected by an assessment or
assessments, whether or not the same become payable in annual installments,
Seller shall, at the Closing, be responsible for any such assessment (or any
installments or portions thereof) due prior to the Closing and Purchaser shall
be responsible for any such assessment (or any installments or portions thereof)
due on or after the Closing.
(c)    Utility Contracts. All utility services (including, without limitation,
electricity, gas, water, sewer and telecommunication) shall be prorated as of
the Cut Off Time between Purchaser and Seller. To the extent practicable,
readings shall be obtained for all utilities as of the Cut Off Time. If not
practicable, the cost of such utilities shall be prorated between Seller and
Purchaser by estimating such cost on the basis of the most recent bill for such
service; provided, however, that after the Closing, Seller and Purchaser shall
reprorate the amount for such utilities and pay any deficiency in the original
proration to the other Party promptly upon receipt of the actual bill for the
relevant billing period. Seller shall receive a credit for all deposits actually
transferred to Purchaser or which remain on deposit for the benefit of Purchaser
(as acknowledged orally or in writing by such utility) with respect to such
utility contracts.
(d)    Hotel Contracts. Any amounts prepaid, accrued or due and payable under
any Hotel Contracts and the Franchise Agreement shall be prorated as of the Cut
Off Time, with Seller being credited for amounts prepaid and Purchaser being
credited for amounts accrued and unpaid (excluding any delinquent amounts, which
Seller shall pay in full at or prior to Closing). Seller will receive a credit
for each deposit, if any, made by Seller as security under any such Hotel
Contract if the same is transferable or the appropriate consent has been
obtained and provided such deposit is actually transferred to Purchaser or
otherwise remains on deposit for the benefit of Purchaser. If any such deposit
cannot be transferred to Purchaser, Seller shall be paid any such deposit and
Purchaser shall make such deposit as may be required.
(e)    License and Permit Fees. Fees prepaid, accrued or due and payable for
Permits transferred to Purchaser shall be prorated as of the Cut Off Time.
Seller shall receive a credit for all deposits made by Seller under the Permits
which are actually transferred to Purchaser or which remain on deposit for the
benefit of Purchaser.
(f)    Hotel Matters. Purchaser shall receive a credit for: (i) deposits and
other advance payments, if any, under Bookings for Hotel facilities for the
period after Closing that remain in effect as of Closing; (ii) commissions due
to travel agencies, online travel agencies, credit and





--------------------------------------------------------------------------------





referral organizations for any Bookings related to the period prior to Closing
and (iii) all outstanding gift certificates, vouchers, trade-outs and similar
items for free or discounted use of any of the Hotel rooms or other activities
or services (collectively, “Vouchers”) issued specifically for use at the Hotel
(as opposed to any Vouchers for use at any Le Meridien or Starwood-branded
hotel, the revenue from which is directly paid to Franchisor or its Affiliates
and is not retained by the Hotel), in an amount equal to (A) eighty percent
(80%) of the face value thereof (where a face value exists) if such Voucher was
sold as a gift card or gift certificate from January 1, 2016 through the Closing
Date, (B) sixty percent (60%) of the face value thereof (where a face value
exists) if such Voucher was sold as a gift card or gift certificate from January
1, 2015 through December 31, 2015, (C) twenty percent (20%) of the face value
thereof (where a face value exists) if such Voucher was sold as a gift card or
gift certificate from January 1, 2013 through December 31, 2014, (D) ten percent
(10%) of the face value thereof (where a face value exists) if such Voucher was
sold as a gift card or gift certificate from January 1, 2011 through December
31, 2012 or (E) five percent (5%) of the face value thereof (where a face value
exists) if such Voucher was sold as a gift card or gift certificate prior to
January 1, 2011. To the extent a Voucher does not include a face value, such
Voucher will be valued pursuant to Exhibit U attached hereto. For the avoidance
of doubt, Purchaser shall not receive a credit for any gift card or gift
certificate purchased for use at any Le Meridien or Starwood-branded hotel, to
the extent that the revenue therefrom is directly paid to Franchisor or its
Affiliates and is not retained by the Hotel. Seller shall receive a credit for
(x) coin machine, telephone, washroom and checkroom income relating to the
period prior to the Cut Off Time and (y) commissions paid by Seller to any
travel agencies, online travel agencies, or other referral organization prior to
Closing with respect to any Bookings related to the period after Closing.
Purchaser shall assume all ordinary course purchase orders for Consumables and
Inventory to be delivered after Closing and credit Seller for any prepayments
thereunder. In addition to the foregoing, Seller and Purchaser shall prorate the
so-called Starwood SPG Supplemental Award, payable by Franchisor to Seller for
2016, but paid in 2017, between Seller and Purchaser based on the actual number
of days the Seller owned the Hotel during calendar year 2016. The proration of
the Starwood SPG Supplement Award shall occur upon the actual payment by
Franchisor of the Starwood SPG Supplement Award
(g)    Accrued Vacation. Purchaser shall receive a credit in an amount equal to
one hundred percent (100%) of the Accrued Vacation Pay as of the Cut-Off Time of
all Employees. Purchaser shall (i) honor and credit each Employee’s unused
accrued or earned vacation, sick-time-off or other paid time off of any Employee
and (ii) be responsible for the payment of such Accrued Vacation Pay to the
Employees (to the extent Purchaser received a credit therefor) when payable in
accordance with applicable Legal Requirements. Notwithstanding the foregoing, to
the extent required pursuant to any applicable Legal Requirements, at Closing,
Seller shall cause Manager to pay to the Employees an amount equal to the unpaid
Accrued Vacation Pay for each applicable Employee.
(h)    Compensation. All Compensation due and payable to Employees shall be
prorated as of the Cut Off Time, other than Accrued Vacation Pay (which is
addressed in Section 7.1(g) above).





--------------------------------------------------------------------------------





(i)    Consumables and Inventory. Seller shall receive no credit for any
Consumables (whether opened or unopened) and/or Inventory as of the Cut Off
Time.
(j)    Rents. All fixed and additional rentals under the Space Leases and other
tenant charges, in each case as and when actually received, shall be prorated as
of the Cut Off Time. Seller shall deliver or provide a credit to Purchaser in an
amount equal to all prepaid rents for periods after the Closing Date. Rents
which are delinquent as of the Closing Date shall not be prorated on the Closing
Date and Seller shall retain the right to pursue the collection of such
delinquent rents; provided that in connection with such efforts Seller shall
have no right to terminate any Space Lease or to initiate any eviction
proceeding against the applicable tenant thereunder. To the extent Purchaser
receives rents (including operating expense, tax and insurance charges payable
by a Space Lessee) on or after the Closing Date that such Space Lessee
designates are payable as delinquent rents for any period prior to the Closing
Date, Purchaser shall promptly deliver such amounts to Seller. Purchaser shall
use good faith efforts (at no cost to Purchaser) to collect any such delinquent
rents. Any percentage rents under Space Leases shall be prorated on the basis of
the ratio of the number of days expired before Closing to the number of days
after Closing. In the event that the proration of operating expenses, taxes,
insurance charges and/or percentage rent cannot be fully prorated because of the
unavailability of information then such proration will be tentatively prorated
on the best available information and Seller and Purchaser will make the
appropriate final adjustments within ninety (90) days following the end of the
calendar year in which the Closing occurs. All such adjustments will be paid in
cash to the party entitled thereto. All security deposits shall be transferred
to Purchaser or credited against the Purchase Price and all obligations with
respect to such security deposits shall be assumed by Purchaser.
(k)    Cash and Accounts. At the Closing, Seller shall transfer to Purchaser all
Cash On Hand and Seller shall receive a credit at the Closing for such Cash On
Hand. All Account Cash is and shall remain the property of Seller and shall be
retained by Seller after the Closing.
(l)    Other Adjustments and Prorations. To the extent not inconsistent with any
of the foregoing, all other items of income and expense as are customarily
adjusted or prorated upon the sale and purchase of a hotel property similar to
the Hotel shall be adjusted and prorated between Seller and Purchaser
accordingly.
(m)    Re-Adjustment. Representatives of Seller and Purchaser shall make such
inventories, examinations and audits of Seller, and of the books and records of
Seller, as may be necessary to make the adjustments and prorations required
under this Agreement. At least three (3) days prior to Closing, representatives
of Purchaser and Seller and Escrow Company shall jointly prepare a statement
(the “Preliminary Closing Statement”) based upon such preliminary inventories,
audits and examinations, which Preliminary Closing Statement will be updated
based on the inventories and prorations taken as of the Cut Off Time (unless
otherwise agreed by the Parties) which will show the net amount due to Seller or
Purchaser as the result thereof and such net amount will be added to, or
deducted from, the Purchase Price. Within ninety (90) days following the
Closing, representatives of Purchaser and Seller shall prepare a revised
statement (the “Final Closing Statement”, and together with the initial and the
updated Preliminary Closing Statement, collectively, the “Closing Statements”)
setting forth the final determination of all items to be





--------------------------------------------------------------------------------





included in the Closing Statements, and any necessary payment shall be made to
the other in cash within five (5) days after completion of such Final Closing
Statement. Any item that cannot be finally prorated because of the
unavailability of information shall be tentatively prorated on the basis of the
best data then available and re-prorated when the information is available.
(n)    Waterview Declaration and Condominium Declaration. Assessments with
respect to the Condominium Declaration and the Waterview Declaration shall be
adjusted and prorated based on the periods of ownership of Seller and Purchaser
with respect to the applicable period.

Section 7.2    Payment. Any net credit due to Seller as a result of the
adjustments and prorations under Section 7.1 shall be paid to Seller in cash at
the time of the Closing. Any net credit due to Purchaser as a result of the
adjustments and prorations under Section 7.1 shall be credited against the
Purchase Price at the time of the Closing.

Section 7.3    Survival. The provisions of this Article VII shall survive the
Closing and shall not be deemed merged into the Deed or any other conveyance
document delivered at the Closing.

ARTICLE VIII
CONDITIONS TO SELLER’S OBLIGATIONS

Section 8.1    Conditions. Seller’s obligation to close the transaction
contemplated by this Agreement shall be subject to the occurrence of each of the
following conditions, any one or more of which may be waived by Seller in
writing:
(t)    Purchaser’s Compliance with Obligations. Purchaser shall have complied
with all material obligations required by this Agreement to be complied with by
Purchaser.
(u)    Documents. Purchaser shall have executed and delivered or caused to be
delivered at the Closing all documents and executed counterparts of documents
and instruments required by this Agreement to be executed and delivered by
Purchaser.
(v)    Truth of Purchaser’s Representations and Warranties. The representations
and warranties of Purchaser contained in this Agreement were true in all
material respects when made, and are true in all material respects as if remade
as of the Closing Date, and Seller shall have received a certificate to that
effect signed by Purchaser. In the event any of Purchaser’s representations
become untrue during the term of the Agreement and such breach cannot be cured
by Purchaser and precludes Purchaser from performing its obligations hereunder,
Seller may terminate this Agreement without thereby waiving any right or remedy.
(w)    Franchise Agreement. Except for any franchise or other fees and amounts
owed by Seller or Manager to Franchisor and accrued during the period prior to
Closing, Seller, Manager and their respective Affiliates shall be released from
all obligations and Liabilities under the Franchise Agreement and any other
related agreements between Seller or Manager and





--------------------------------------------------------------------------------





Franchisor relating to the Property and first accruing from and after Closing
including, without limitation, any obligation to pay any termination fees,
transfer fees, liquidated damages or any similar amount pursuant to the
Franchise Agreement.

ARTICLE IX
CONDITIONS TO PURCHASER’S OBLIGATIONS

Section 9.1    Conditions. Purchaser’s obligation to close the transaction
contemplated by this Agreement shall be subject to the occurrence of each of the
following conditions, any one or more of which may be waived by Purchaser in
writing:
(l)    Seller’s Compliance with Obligations. Seller shall have complied with all
material obligations required by this Agreement to be complied with by Seller.
(m)    Documents. Seller shall have executed and delivered or caused to be
delivered at the Closing all documents and executed counterparts of documents
and instruments required by this Agreement to be executed and delivered by
Seller and shall have taken all other actions and fulfilled all other covenants
required of Seller under this Agreement.
(n)    Truth of Seller’s Representations and Warranties. The representations and
warranties of Seller contained in this Agreement were true in all material
respects when made, and are true in all material respects on the Closing Date as
if remade on the Closing Date, and Purchaser shall have received a certificate
to that effect signed by Seller; provided that Seller’s representations and
warranties shall not be deemed inaccurate or breached if such change to the
respective representation and warranty (i) (x) is due to transactions or actions
that are expressly permitted by, or approved by Purchaser in accordance with,
this Agreement and (y) did not result from a breach of any of Seller’s
obligations hereunder; (ii) is due to changes in fact after the Effective Date
beyond Seller’s reasonable control that occurred in the ordinary course of the
business of owning and operating the Hotel and (x) did not result from a breach
of any of Seller’s obligations hereunder and (y) reflect only arm’s length bona
fide transactions; or (iii) constitutes a Representation Qualification.
Notwithstanding the foregoing, if any representation and warranty of Seller is
no longer true as of the Closing Date (subject to the limitations of the
immediately preceding sentence) and Seller does not cure or otherwise remedy
such change without any obligation to do so, then if such change would,
individually or in the aggregate, (A) result in actual losses (and not
consequential damages) to Purchaser such that the actual cost to address such
inaccuracy (as opposed to the effect on the value of the Property) after the
Closing is less than Two Hundred Twenty Thousand Dollars ($220,000.00),
Purchaser shall be obligated to proceed to Closing and Seller shall have no
liability with respect thereto (provided that, any such change described in any
of clauses (i) through (iii) above shall not be a breach of this Agreement and,
for avoidance of doubt, shall not be subject to Seller’s indemnification
obligations set forth in Section 5.4(b)); or (B) result in losses to Purchaser
such that the actual cost (and not consequential damages) to address such
inaccuracy (as opposed to the effect on the value of the Property) after the
Closing is in excess of Two Hundred Twenty Thousand Dollars ($220,000.00), but
less than Three Hundred Fifty Thousand Dollars ($350,000.00), Purchaser shall
not be obligated to proceed to Closing, unless





--------------------------------------------------------------------------------





Seller elects to credit Purchaser at Closing an amount equal to all losses
caused by such change in excess of Two Hundred Twenty Thousand Dollars
($220,000.00) not to exceed a credit of One Hundred Thirty Thousand Dollars
($130,000.00), in which event Purchaser shall be obligated to proceed with
Closing hereunder and any failure of Purchaser to close the transactions
contemplated hereunder under this clause (B) shall constitute a default by
Purchaser under Section 1.1 (provided Seller is prepared to give such credit
(without any obligation to do so); provided, however, if the change in the
representation and warranty results in actual losses (and not consequential
damages) to Purchaser such that the actual cost to address such inaccuracy (as
opposed to the effect on the value of the Property) after the Closing is in
excess of Three Hundred Fifty Thousand Dollars ($350,000.00), Purchaser shall
have the right to terminate this Agreement (subject to Seller’s cure right set
forth below). If Purchaser has the right to terminate this Agreement pursuant to
the preceding sentence and Purchaser makes such election in writing on or prior
to the Closing Date (provided that Purchaser shall make such election to
terminate, if at all, promptly after receipt of Seller’s certificate delivered
under Section 6.3(d) above, but in any event prior to 2:00PM (Eastern Time) on
the Closing Date), then this Agreement shall terminate, Purchaser shall receive
a return of the Deposit, and neither Seller nor Purchaser shall have any further
obligations under this Agreement except for the Surviving Obligations. In each
instance of clauses (A) or (B) above, in no event shall any claims, actions,
litigation, lawsuits or other legal proceedings filed or alleged by any Employee
or any other third party that are subject to Seller’s express indemnification
obligations under this Agreement be included in the calculation of such losses
(collectively, “Indemnified Losses”); provided, however, that to the extent that
any such Indemnified Losses are excluded from the calculation of losses under
clause (A) or (B), as applicable, such Indemnified Losses shall not be applied
against the Cap in connection with an indemnification claim brought by Purchaser
after the Closing subject to the terms and conditions of this Agreement. Seller
shall in any event have the right to cure such breach or inaccuracy to
Purchaser’s reasonable satisfaction and, if necessary to allow such cure, the
Closing Date shall be extended for up to twenty (20) days to allow such cure as
long as Seller uses its diligent and reasonable efforts to effect such cure;
provided, however, such cure period will not extend the Closing Date past any
commitment date of any financing or cost Purchaser any amount to extend such
commitment date (provided that Purchaser shall have notified Seller of any such
commitment date at least ten (10) days prior to Closing. If Seller elects in
writing not to cure or fails to give Purchaser notice of its intent to cure,
Purchaser may terminate this Agreement, whereupon Escrow Company shall
immediately return the Deposit to Purchaser, the Parties shall each pay one-half
of the costs of Escrow, and neither Party to this Agreement shall thereafter
have any further rights or obligations under this Agreement, except for the
Surviving Obligations; provided, however, if such inaccuracy was created,
knowingly consented to or affirmatively permitted by Seller, Manager or their
respective Affiliate in material breach of this Agreement, Purchaser shall also
be entitled to reimbursement for all of Purchaser’s documented out of pocket
costs of this transaction actually incurred to third parties, including
reasonable attorneys’ fees and costs incurred in connection with this Agreement
and Due Diligence in an amount not to exceed the Seller’s Liability Amount.
Nothing herein shall modify or supersede the terms of and conditions of Section
9.2(b) in the event that Purchaser elects to proceed with acquisition of the
Property notwithstanding a breach or inaccuracy with respect to Seller’s
representations and warranties or covenants.





--------------------------------------------------------------------------------





(o)    Management Agreement. The Management Agreement shall be terminated as of
the Closing Date at the sole cost and expense of Seller. In connection with
termination of the Management Agreement, the Manager will terminate the
employment of the Employees effective upon the Closing unless Manager and
Purchaser enter into a new management agreement as of the Closing Date, in which
event the employment of the Employees shall not be terminated.
(p)    Franchise Agreement. Provided that Purchaser has complied with all of its
obligations under Section 4.8, on or before the Closing Date, Franchisor shall
be prepared to issue to Purchaser, concurrently with Closing, a new franchise
agreement in the form of the FDD as modified to incorporate the Material
Franchise Terms and if agreed to by Franchisor and subject to the terms of
Section 3.1, the obligations with respect to the assumption of the Key Money as
more particularly described in Section 4.8.
(q)    Liquor License. As of the Closing Date and other than due to any act or
omission of Purchaser, Manager shall be permitted to continue the sale and
service of alcoholic beverages pursuant to the existing Liquor License pursuant
to a Continuation of Operations Permit, or such other applicable Legal
Requirement.
(r)    No Litigation. No litigation or other court action shall have been
commenced seeking to obtain an injunction or other relief from such court to
enjoin the consummation of the transaction described in this Agreement and no
preliminary or permanent injunction or other order, decree or ruling shall have
been issued by a court of competent jurisdiction or by any governmental
authority, that would make illegal or invalid or otherwise prevent the
consummation of the transactions described in this Agreement.
(s)    Title Policy. Subject to the payment of all premiums, the Title Company
shall be prepared to issue to Purchaser the Title Policy subject only to
Permitted Exceptions.
(t)    Estoppels. Purchaser shall have received the Estoppels, each in
substantially the same form in all material respects attached as Exhibit W and
dated within thirty (30) days prior to the original Closing Date.
(u)    Approvals.    Seller shall have received all required approvals, consents
and authorizations of third parties (including any governmental authorities)
that are required to permit Seller to sell the Property and otherwise consummate
the Closing (except with respect to any approvals or consents required in
connection with the transfer of Hotel Contracts).

Section 9.2    Closing Condition Failure.
(c)    Subject to Seller’s right to extend the Closing Date pursuant to Section
9.1(c), if any condition set forth in Section 8.1 or Section 9.1 is not
satisfied on the Closing Date (and such failure is not the result of a default
under this Agreement or any act or omission intentionally taken or not taken for
purposes of frustrating Closing by the Party in whose favor such condition
runs), then the party for whom such condition(s) precedent is not satisfied (and
only such party) may, in its sole and absolute discretion, (i) terminate this
Agreement by providing written notice to such effect to the other party
whereupon Escrow Company shall immediately return the Deposit to





--------------------------------------------------------------------------------





Purchaser, the Parties shall each pay one-half the costs of escrow, and neither
party to this Agreement shall thereafter have any further rights or liabilities
under this Agreement, except for the Surviving Obligations, or (ii) waive such
closing condition(s) at or prior to the Closing Date without any increase in,
abatement of, or credit against the Purchase Price, or claim against the other
party and proceed to Closing; provided however, if either Party terminates this
Agreement due to a default by the other Party, then Section 1.1 and Section
15.2, as applicable, shall control the rights, remedies and obligations of the
Parties.
(d)    If either party elects to proceed to the Closing with Seller’s
Representative or Purchaser’s Representative, as applicable, having actual
knowledge (as opposed to constructive or imputed knowledge) of (A) a default in
any of the covenants, agreements or obligations to be performed by the other
party under this Agreement, and/or (B) an inaccuracy in or untruthfulness of any
representation or warranty of the other party made in this Agreement or any of
the Closing Documents, then, upon the consummation of the Closing, such party
shall be deemed to have waived any such default and/or inaccuracy and shall have
no claim against the other party on account thereof
Notwithstanding the foregoing terms of this Section 9.2 (but subject to Seller’s
right to extend the Closing Date under the terms of Section 9.1(c)), if the
failed closing condition(s) is reasonably susceptible to cure by Seller or
Purchaser, then either party shall have the one-time right to extend the Closing
Date for up to twenty (20) days in order to allow such cure by giving notice to
such effect to the other party on or before the date that is one (1) Business
Day prior to the scheduled Closing Date, and the applicable party(ies) shall use
all commercially reasonable and diligent efforts to effect such cure; provided,
however, such cure period will not extend the Closing Date past any commitment
date of any financing or cost Purchaser any amount to extend such commitment
date (provided that Purchaser shall have notified Seller of any such commitment
date at least ten (10) days prior to Closing).

ARTICLE X
ACTIONS AND OPERATIONS PENDING CLOSING

Section 10.1    Actions and Operations Pending Closing. Seller agrees that at
all times prior to the Closing Date:
(e)    With respect to the Renovation Work:
(i)    Seller shall be responsible for the payment in full and completion of the
Renovation Work as contemplated by Exhibit S, and the release of any and all
mechanic’s liens related thereto. Seller shall use commercially reasonable and
diligent efforts to complete the Renovation Work in a good and workmanlike
manner, in compliance with all applicable Legal Requirements, in compliance with
the plans and specifications reviewed by Purchaser, and as soon as reasonably
possible following Closing at Seller’s sole cost and expense; provided that
Seller shall endeavor to complete the Renovation Work no later than October 1,
2016 (except as otherwise set forth on Exhibit S, and provided that Seller shall
have until December





--------------------------------------------------------------------------------





31, 2016 to finalize and receive any lien waivers or related close-out payments
with respect to the Renovation Work). In connection with the Renovation Work,
Seller shall promptly bond over or remove any and all monetary liens arising in
connection thereto. In addition, Seller shall cause each contractor involved in
the Renovation Work to list Purchaser as an additional insured on any insurance
required pursuant to each agreement with a contractor relating to the Renovation
Work. Furthermore, Seller agrees to pursue in good faith all remedies of any
nature against each contractor with respect to any matter arising from, in
connection with or related to the Renovation Work. Upon completion of the
Renovation Work, Seller shall provide Purchaser (y) reasonable evidence that the
Renovation Work has been completed and paid for and there are no mechanic’s or
materialmen’s liens or claims of liens related thereto and (z) provide Purchaser
any applicable sign-offs from Franchisor. Seller shall also provide any
warranties applicable to the Renovation Work and ensure that the same are for
the benefit of Purchaser.
(ii)    Purchaser hereby grants a license to Seller or its agents to enter upon
the Property from and after the Closing to complete the Renovation Work,
provided, that all such Renovation Work shall be done in a manner to avoid any
commercially unreasonable material disruption to the operation of the Hotel and
in accordance with rules established by Purchaser from time to time; provided,
further, that Seller shall provide Purchaser with prior written notice of any
material disruption to the operation of the Hotel such that Purchaser can work
with Seller to minimize such disruption. In connection with the Seller’s
obligations under this Section 10.1(a), Seller shall establish at Closing an
escrow holdback reserve pursuant to an escrow agreement by and among Seller,
Purchaser and Escrow Company in an amount equal to the anticipated cost to
complete the Renovation Work (as agreed upon by Purchaser and Seller in their
respective good faith discretion) (the “Anticipated Completion Cost”), plus a
contingency amount equal to fifteen percent (15%) of the Anticipated Completion
Cost (collectively, the “Renovation Reserve Funds”). The Renovation Reserve
Funds shall be held back from the Purchase Price payable to Seller at Closing
and shall be deposited with Escrow Company at Closing. Seller shall cooperate
with any reasonable requirements of Purchaser’s lender regarding the Renovation
Work and the Renovation Reserve Funds, including, without limitation, any
requirement for such lender to hold and disburse such funds. Notwithstanding
anything herein to the contrary, if Purchaser’s lender requires the funds to be
held by it and Purchaser’s lender has not disbursed any required portion of the
Renovation Reserve Fund (either interim draws or the balance of the funds after
the Renovation Work has been completed) after the applicable requirements set
forth in this Section 10.1 have been met (other than requirements not relating
to the Renovation Work that can only be met by Purchaser as borrower), within
thirty (30) days after receipt of a valid request from Seller, Seller may
request such funds from Purchaser. After such request, and provided Purchaser’s
lender has not made a disbursement to Seller, Purchaser shall pay to Seller the
amount of such funds and Purchaser shall be entitled to reimbursement therefor
from the Renovation Reserve Funds.





--------------------------------------------------------------------------------





(iii)    In the event that after the Closing Seller fails to complete the
Renovation Work in the manner required under this Section 10.1(a) and such
failure continues for a period of thirty (30) days following written notice from
Purchaser with respect thereto (and is not the result of any force majeure event
of which Seller has provided Purchaser with written notice within a reasonable
period of time after the onset thereof), then, upon written notice to Seller and
escrow Company, Purchaser shall have the right (but not the obligation) to
complete the Renovation Work itself (whether directly or through a third-party)
and if Purchaser so elects, Seller shall assign any and all applicable contracts
to Purchaser (or its designee) and Purchaser shall use funds from the Renovation
Reserve Funds to complete the Renovation Work. The Renovation Reserve Funds
shall be released in accordance with the terms of the escrow agreement, which
the parties shall negotiate in good faith prior to the Closing Date; provided,
however, the conditions of such release shall be limited to Seller’s delivery of
(i) reasonable evidence that the parties performing such Renovation Work shall
have no liens or claims of liens upon payment and (ii) invoices or other
satisfactory evidence of the costs incurred.
(iv)    In the event the Renovation Reserve Funds are insufficient to complete
the Renovation Work, Seller shall immediately pay directly to the applicable
contractor or reimburse Purchaser for any and all costs and expenses actually
incurred by Purchaser in excess of the Renovation Reserve Funds; provided,
however, Seller shall not cover any increased cost of the Renovation Work
resulting from (i) any changes in scope or other modifications to the Renovation
Work approved or implemented by Purchaser that are not contemplated by the
original contracts and subcontracts for such Renovation Work or (ii) the
intentional misconduct or gross negligence of the Purchaser. In the event any
Renovation Reserve Funds remain after (x) Purchaser’s receipt of reasonable
evidence that the Renovation Work has been completed and paid for, (y)
unconditional lien waivers have been delivered to Purchaser and (z) Seller has
provided Purchaser any applicable sign-offs from Franchisor and Escrow Company
(and, if applicable, Purchaser’s lender). Notwithstanding anything to the
contrary set forth in this Agreement, Seller’s obligations under this Section
10.1(a) shall in no way be limited or reduced by Section 5.3 (i.e., the Cap,
Deductible and/or Survival Periods shall not apply).
(v)    Seller agrees to pursue in good faith all remedies of any nature against
each contractor with respect to any matter arising from, in connection with or
related to the Renovation Work.
(vi)    The terms of this Section 10.1(a) shall survive the Closing.
(f)    Subject to conditions beyond Seller’s reasonable control, the Hotel will
continue to be operated and maintained in the ordinary course of business
substantially consistent with Present Standards including, without limitation
(i) maintaining the inventories of FF&E, Operating Equipment and Consumables at
the Property at levels substantially consistent with Present Standards, (ii)
maintaining all Fixtures and Tangible Personal Property in the same condition as
it





--------------------------------------------------------------------------------





existed as of the Effective Date (reasonable wear, tear and loss excepted) and
not trading, substituting or removing any Personal Property from the Hotel,
except Consumables and Inventory substantially consistent with Present
Standards, (iii) performing routine maintenance and repairs for the Property
substantially consistent with Present Standards, (iv) renewing all material
Licenses and Permits prior to their expiration, (v) maintaining all insurance
policies, (vi) not making any material alterations or improvements at the
Property (other than those items covered by the Renovation Work), or demolishing
any of the Property subject to Section 11.1, (vii) not selling, transferring or
otherwise disposing of any of the Property, other than substantially consistent
with Present Standards and (viii) not removing any Property from the Hotel,
other than consistent with Present Standards or as required in connection with
the work covered by the Renovation Work.
(g)    From and after the end of the Inspection Period, Seller shall not enter
into any new Hotel Contract or Space Lease, or cancel, modify or renew any
existing Hotel Contract or Space Lease that is not cancelable upon thirty (30)
or less days’ notice and without payment of any penalty or termination fee,
without the prior written consent of Purchaser, in its sole and good faith
discretion; provided, however, that Purchaser’s prior consent shall not be
required for Seller to enter into Hotel Contracts with third parties as required
to complete the Renovation Work so long as the same are upon commercially
reasonable and arm’s length terms and conditions. If Purchaser fails to respond
to a request for consent within three (3) Business Days after receipt of such
request, such consent shall be deemed given.
(h)    Seller shall have the right and obligation, without notice to or consent
of Purchaser, to make Bookings in the ordinary course of business and consistent
with the Present Standard, including customary discounted rates.
(i)    Seller shall use commercially reasonable efforts to preserve in force all
existing Permits and to cause all those expiring on or before the Closing Date
to be renewed prior to the Closing Date. If any such Permit shall be suspended
or revoked, Seller shall promptly notify Purchaser and shall take commercially
reasonable measures to cause the reinstatement of such Permit. Seller shall join
in all applications for and cooperate with Purchaser in obtaining all necessary
consents, permits, approvals, and licenses, and otherwise cooperate with
Purchaser as may be reasonably necessary to facilitate the transfer of the
Property to Purchaser; provided, however, that any costs, expenses or fees paid
or incurred by Seller in connection therewith shall be reimbursed and credited
to Seller.
(j)    From and after the expiration of the Inspection Period through the
Closing Date, Purchaser shall have the right to consult with Seller and Manager
with respect to the hiring, initially and with respect to any replacement, of
the following Hotel staff positions: (i) general manager; (ii) director of human
resources; (iii) director of food and beverage; (iv) chief engineer; (v)
director of marketing; and (vi) comptroller/chief financial officer.
(k)    Seller shall maintain in effect all policies of casualty and liability
insurance, or similar policies of insurance, with the same limits of coverage
which it now carries with respect to the Hotel.





--------------------------------------------------------------------------------





(l)    Seller shall not cause or permit any Fixtures and Tangible Personal
Property or Operating Equipment located, installed or used in the Hotel as of
the Effective Date (except Excluded Assets, if applicable) to be sold,
exchanged, assigned, conveyed, leased, disposed of or removed, other than in the
ordinary course of business conducted in accordance with the Present Standards
or as contemplated by the Renovation Work.
(m)    Seller shall provide (and shall instruct Manager to provide) copies of
any written notices (i) received by Seller after the Effective Date from any
governmental or quasi-governmental organizations regarding any violations of
Legal Requirements, or (ii) given or received by Seller (or on behalf of Seller)
after the Effective Date alleging material defaults under any material Hotel
Contracts, Space Leases or Equipment Leases.
(n)    Subject to Article IV and prior to the Closing, neither Purchaser nor any
of Purchaser’s representatives shall communicate concerning the Property with
Manager, any tenant, employee, guest or occupant of the Real Property any
governmental or quasi-governmental authority, agency, commission, board or
regulatory body or any party to any Hotel Contract without the prior written
approval of Seller, which approval shall not be unreasonably withheld,
conditioned or delayed.
(o)    Between the Effective Date and the Closing Date or earlier termination of
this Agreement, neither Seller, Manager, nor any of their respective Affiliates
nor any of their respective members, partners, or agents (including, without
limitation, any broker) shall offer, solicit or negotiate the possible direct or
indirect acquisition of the Property (or any other form of transaction having a
similar effect) or make any information about the Property available (for
purpose of sale or refinance) to any Person other than Purchaser, its Affiliates
and their respective designees, agents and/or authorized third parties. Seller
agrees to direct its broker, if any, to cease the marketing of the Property.
Such restrictions shall be in effect until the earlier of (i) the Closing Date,
or (ii) the termination of this Agreement by either party pursuant to the terms
and conditions hereof; and thereafter shall be null and void and of no further
force or effect.
(p)    Seller shall use commercially reasonable efforts (without any obligation
to incur any out-of-pocket expenses in connection therewith) to obtain from
Office Owner (as defined in the Waterview Declaration) and deliver to Purchaser
prior to the Closing, proof of the insurance required to be maintained by Office
Owner pursuant to Sections 4.3(g) and 9.1(a) of the Waterview Declaration.
(q)    No later than five (5) days after the Effective Date, Seller shall send
to the Board of Directors (as defined in the Condominium Declaration) of the
Waterview Condominium with respect to the Condominium Declaration the form of
Estoppel attached as Exhibit W-1 hereto and Seller shall use commercially
reasonable efforts (without any obligation to incur any expenses other than
attorneys’ fees) to obtain an Estoppel substantially in the form attached as
Exhibit W-1 from the Board of Directors (the “Condo Estoppel”) prior to Closing.
(r)    No later than five (5) days after the Effective Date, Seller shall send
to the “Office Owner” (as defined in the Waterview Declaration) with respect to
the Waterview Declaration





--------------------------------------------------------------------------------





the form of Estoppel and Seller shall use commercially reasonable efforts
(without any obligation to incur any expenses other than attorneys’ fees) to
obtain the Estoppels substantially in the form attached as Exhibit W-2 hereto
from the Office Owner (the “Waterview Estoppel”, as together with the “Condo
Estoppel”, the “Estoppels”) prior to Closing.

ARTICLE XI
CASUALTIES AND TAKINGS

Section 11.1    Casualties.
(a)    If any damage to the Real Property shall occur prior to the Closing Date
by reason of fire, windstorm, earthquake, hail, explosion, hurricane or other
casualty, and if the cost of repairing such damage will equal or exceed Two
Million Two Hundred Twenty-Five Thousand Dollars ($2,225,000.00), Seller shall
promptly notify Purchaser and Purchaser may then elect to (i) terminate this
Agreement by giving written notice to Seller, whereupon Escrow Company shall
immediately return the Deposit to Purchaser, the Parties shall each pay one-half
of the costs of the escrow, and neither party to this Agreement shall thereafter
have any further rights or liabilities under this Agreement, except for the
Surviving Obligations, or (ii) receive an assignment of all of Seller’s claims
in connection therewith and any rights to any insurance proceeds (excluding
business interruption proceeds for the period prior to Closing) relating to such
damage and acquire the Property with appropriate adjustments to the Purchase
Price equal to the deductible under the applicable insurance policy (to the
extent such deductible is not applied by Seller for repairs prior to Closing)
and the reasonable costs and expenses incurred by Seller to negotiate or settle
any casualty claim with an insurer and to stabilize the Property following such
casualty.
(b)    If the cost of repairing such damage will not exceed Two Million Two
Hundred Twenty-Five Thousand Dollars ($2,225,000.00), the transactions
contemplated hereby shall close with appropriate adjustments to the Purchase
Price equal to the deductible under the applicable insurance policy (to the
extent such deductible is not applied by Seller for repairs prior to the
Closing) and the costs and expenses incurred by Seller to negotiate or settle
any casualty claim with an insurer and to stabilize the Property following such
casualty and Purchaser shall receive an assignment of all of Seller’s rights to
any insurance proceeds (excluding business interruption proceeds for the period
prior to Closing).

Section 11.2    Takings. If, prior to the Closing Date, all or any portion of
the Real Property is taken by eminent domain or by an act of governmental
authority, or if an action for such taking is initiated or threatened, Seller
shall promptly give Purchaser written notice thereof, and the following shall
apply:
(a)    If a Material Part of the Real Property is taken, or is to be taken,
Purchaser may, within five (5) days after the delivery of Seller’s notice, by
written notice to Seller, elect to terminate this Agreement, whereupon Escrow
Company shall immediately return the Deposit to Purchaser, the Parties shall
each pay one-half of the costs of the Escrow, and neither party to this





--------------------------------------------------------------------------------





Agreement shall thereafter have any further rights or liabilities under this
Agreement, except for the Surviving Obligations.
(b)    If a Material Part of the Real Property is taken, or is to be taken, but
Purchaser does not elect to terminate this Agreement pursuant to paragraph (a)
above, or if an immaterial part of the Real Property is taken by eminent domain
or by an act of governmental authority, Purchaser shall have no right to
terminate this Agreement, and the parties shall nonetheless proceed to the
Closing in accordance with this Agreement, without any abatement of the Purchase
Price or any liability or obligations on the part of Seller by reason of such
taking; provided, however, that Seller shall, at the Closing, (i) assign and
turn over, and Purchaser shall be entitled to receive and keep, the net proceeds
of any award or other proceeds of such taking which may have been collected by
Seller as a result of such taking, less any portion thereof applied to the cost
of repairs made by Seller prior to the Closing and less the reasonable costs and
expenses incurred by Seller in connection with obtaining payment of any award or
other proceeds, or (ii) if no award or other proceeds shall have been collected,
deliver to Purchaser an assignment of Seller’s right to any such award or other
proceeds which may be payable to Seller as a result of such taking, less an
amount equal to the cost of any repairs made by Seller prior to the Closing,
which amount shall be paid to Seller by Purchaser at the Closing. If all or any
part of the payment proceeds are paid to the holder of any mortgage or deed of
trust or reversionary interest in the Real Property, then, at the Closing,
Seller shall credit such amount against the Purchase Price.
(c)    For the purposes hereof, a “Material Part” shall be deemed to mean any
taking (i) which causes a reduction in the size of any of the buildings
comprising the Real Property or materially interferes with the present use and
operation of any of the buildings comprising the Real Property, or (ii) which
results in the elimination of any required means of legal ingress and/or egress
from the Real Property to public roads, with no comparable, convenient, legal
substitute ingress and/or egress being available.

ARTICLE XII
EMPLOYEES

Section 12.1    Employees.
(d)    Unless Purchaser elects to retain Manager as the manager of the Hotel
(pursuant to a separate hotel management agreement executed by Purchaser and
Manager), Purchaser agrees that it shall offer to hire or cause to be offered to
be hired effective at and upon the Closing, and after the Closing shall maintain
or cause to be maintained the employment of, in each case upon terms and
conditions of employment substantially and sufficiently similar to the terms and
conditions of employment existing prior to Closing, a sufficient number of
Employees so that the Seller, its Affiliates or Manager shall not be required to
give any layoff, closing or other termination notices or otherwise incur any
liability pursuant to the provisions of the Federal Worker Adjustment and
Retraining Notification Act, 29 U.S.C. 2101 2109, or any similar applicable
state or local law (collectively, the “WARN Act”). Except to the extent
Purchaser elects to retain Manager as the manager of the Hotel pursuant to a
separate hotel management agreement executed by





--------------------------------------------------------------------------------





Purchaser and Manager, Seller shall cause its Manager to cooperate reasonably
with Purchaser or its designated Hotel manager to facilitate Purchaser’s
compliance with this Section 12.1. If Purchaser, or any designee or management
company engaged by Purchaser to employ Hotel personnel, elects not to hire a
particular Employee at Closing, or, if following the Closing, Purchaser or such
designee or management company desires to terminate the employment of any
Employee hired by Purchaser or its designee or management company, Purchaser
shall be solely responsible for complying or causing compliance with all
applicable provisions of federal, state and municipal laws and regulations
relating to such action, including without limitation any applicable provisions
of the WARN Act. It is agreed that the number of Employees hired, the selection
of which Employees are hired, and the initial terms and conditions of employment
for each Employee hired by Purchaser, or its designee or management company
engaged by Purchaser to employ Hotel Employees, shall be solely determined by
Purchaser or such designee or management company, provided such terms and
conditions of employment satisfy the provisions of this Section 12.1(a);
provided, however, to the extent that Purchaser has received a credit at Closing
therefor, Purchaser agrees to, and shall cause its designee or management
company to, honor and recognize the seniority and vacation vesting rights of any
Employee that was an Employee of Manager as of the day immediately prior to the
Closing that is rehired by Purchaser or its designee or management company at
the Closing.
(e)    The Parties hereto agree that Purchaser will not be subject to any of the
debts, obligations and/or Liabilities of Seller, its Affiliates or Manager which
may exist with respect to the employment or termination of any Employees that
arise prior to the Closing, or which are attributable to the termination of such
Employees by Seller, its Affiliates or Manager at or prior to Closing, except to
the extent that such debts, obligations and/or Liabilities are expressly covered
by a credit against the Purchase Price specifically provided in this Agreement.
Except as required by applicable Legal Requirements, Seller covenants and agrees
not to permit any labor organization to become the exclusive representative of
any group of Employees for purposes of collective bargaining. The Parties hereto
agree that Seller, its Affiliates and Manager shall not be subject to any of the
debts, obligations and/or Liabilities of Purchaser, or Purchaser’s designee or
management company, which are attributable to any actions or omissions of
Purchaser or such designee or management company, or any agents or
representatives thereof, in the process of the hiring any of the Employees,
including, without limitation, any claims arising out of or relating to whether,
and upon which terms and conditions, any such Employees are offered employment
by Purchaser or such designee or management company, or are hired (or
subsequently terminated) by Purchaser or such designee or management company, or
which may otherwise exist regarding the employment of employees at the Hotel by
Purchaser or such designee or management company from and after the Closing
(“Purchaser’s Employee Obligations”).
(f)    Purchaser shall save, protect, defend, indemnify and hold Seller, Manager
and each of their Affiliates harmless from and against any Liabilities
(including, but not limited to, payments made to Manager as the employer of the
Employees) which may be incurred or suffered by any of them (i) under the WARN
Act arising out of, or relating to, any actions taken by Purchaser prior to, on
or after the Closing Date; (ii) in connection with any of Purchaser’s Employee
Obligations; (iii) by reason of Purchaser’s failure to comply with any of the
provisions of this Article XII; (iv) in connection with any compensation,
employment taxes or Accrued Vacation Pay that, pursuant to Section 7.1(g) or
Section 7.1(h), have become the obligation of Purchaser to pay; (v)





--------------------------------------------------------------------------------





in connection with any Liability arising out of Purchaser’s or its designee’s or
management company’s employment policies, practices or procedures which occur on
or after the Closing Date; or (vi) in connection with Purchaser’s violation or
noncompliance with any applicable federal or state employment law on or after
the Closing Date, including, without limitation, COBRA, the Health Insurance
Portability and Accountability Act of 1996 (HIPAA), ERISA, the Family and
Medical Leave Act of 1993 (FMLA), the Fair Labor Standards Act (FLSA) and the
Occupational Safety and Health Act (OSHA).
(g)    Seller agrees to indemnify, defend and hold Purchaser and Purchaser’s
Indemnitees harmless from and against any and all damages which any of them may
sustain by reason of, or arising out of, or resulting from the employment or
termination of any employees working at the Hotel prior to the Closing Date,
including without limitation, Seller’s failure to discharge any of the
obligations and liabilities of Seller arising prior to Closing with respect to
Employees employed by Seller or Manager or any Employee Benefit Plans maintained
by Seller or Manager.
(h)    Without limiting the generality of any other provision of this Agreement,
nothing in this Agreement shall create any third-party beneficiary rights for
the benefit of any union or any Employees of Seller or Purchaser or Manager.
(i)    The terms, conditions and indemnity obligations set forth in this Section
12.1 shall survive the Closing.

ARTICLE XIII
NOTICES

Section 13.1    Notices. Except as otherwise provided in this Agreement, all
notices, demands, requests, consents, approvals, and other communications (each
a “Notice”, collectively “Notices”) required or permitted to be given under this
Agreement, or which are to be given with respect to this Agreement, shall be in
writing and shall be personally delivered, transmitted by electronic mail
transmission, or sent by registered or certified mail, postage prepaid, return
receipt requested, or by overnight express courier, postage prepaid, addressed
to the party as designated below:
If intended for Seller, to:
HEI Rosslyn, LLC
c/o HEI Hospitality, LLC
101 Merritt 7 Corporate Park, 1st Floor
Norwalk, Connecticut 06851
Attention: Clark Hanrattie / E-mail: chanrattie@heihotels.com
with a copy to:
Goodwin Procter LLP
Three Embarcadero Center, 24th Floor
San Francisco, California 94111
Attention: Benjamin C. Tschann, Esq. / E-mail: btschann@goodwinprocter.com





--------------------------------------------------------------------------------





If intended for Purchaser, to:
CWI 2 Arlington Hotel, LLC
c/o Watermark Capital Partners, LLC
    272 East Deerpath Road, Suite 320
Lake Forest, Illinois 60045
Attention: Michael G. Medzigian / E-mail: medzigian@watermarkcap.com
with a copy to:
Paul Hastings LLP
515 South Flower Street, 25th Floor
Los Angeles, California 90071
Attention: Rick S. Kirkbride, Esq. / E-mail: rickkirkbride@paulhastings.com
If intended for Escrow Company, to:
First American Title Insurance Company
666 Third Avenue, 5th Floor
New York, NY 10017
Attention: Jennifer D. Panciera / E-mail: jpanciera@firstam.com


Notice mailed by registered or certified mail shall be deemed received by the
addressee three (3) days after mailing thereof. Notice personally delivered
shall be deemed received when delivered. Notice mailed by overnight express
courier shall be deemed received by the addressee on the next Business Day after
mailing thereof. Notice transmitted by e-mail shall be deemed received by the
addressee upon sender’s receipt of confirmation thereof if sent during normal
business hours, and if not, then the next Business Day, provided that such
notice is also concurrently sent by one of the other means set forth in this
Section 13.1. Either party may at any time change the address for notice to such
party by mailing a Notice as aforesaid.

ARTICLE XIV
ADDITIONAL COVENANTS

Section 14.1    Additional Covenants. In addition, the parties agree as follows:
(a)    Liquor License. Purchaser shall use diligent, good faith efforts to
effect the transfer of any existing Liquor License held by Seller to, at
Purchaser’s election, Purchaser, any Affiliate of Purchaser, or Purchaser’s
manager as of the Closing Date or to permit Purchaser, such affiliate or such
manager to obtain a new Liquor License for the Hotel (collectively, the “New ABC
License”). Purchaser agrees to pay all fees, charges and related costs in
connection with the New ABC License. Prior to Closing, Purchaser, or its manager
or affiliates engaged in the operation of the on-site restaurant at the
Property, and Seller jointly shall apply to the Virginia Department of Alcoholic
Beverage Control for, and diligently pursue, the issuance of (i) a continuance
of operations permit (the “Interim ABC Permit”); and (ii) the New ABC License.
Seller shall, at no direct cost to Seller, execute any and all permits and
applications, and take





--------------------------------------------------------------------------------





such further action as may be necessary to cooperate with Purchaser in the
procurement of the Interim ABC Permit or the New ABC License. Purchaser agrees
to pay all fees, charges, and related costs to obtain the Interim ABC Permit.
(b)    Brokerage. Purchaser and Seller warrant and represent to each other that
they have not had any dealings with any broker, agent or finder relating to the
sale of the Property or the transactions contemplated hereby other than Hodges
Ward Elliott, Inc. (the “Broker”). Purchaser and Seller each agree to indemnify
and hold the other Party and its Indemnitees harmless against and from any and
all Liabilities incurred arising out of or resulting from any claim for
brokerage commissions, compensation or fees by any broker, agent or finder
acting on such Party’s behalf, other than the Broker, which Seller is
compensating under a separate agreement in connection with the sale of the
Property. The provisions of this Section 14.1(b) shall survive Closing or any
termination of this Agreement.
(c)    Guest Baggage. All baggage of guests who are still in the Hotel on the
Closing Date, which has been checked with or left in the care of Seller or
Manager shall be inventoried, sealed and tagged jointly by Seller and Purchaser
on the Closing Date. Purchaser hereby agrees to save, protect, defend, indemnify
and hold Seller and its Indemnitees harmless against any Liabilities in
connection with such baggage arising out of the acts or omissions of Purchaser
or its Affiliates (or any of their employees or agents) after the Closing Date.
(d)    Safe Deposits. Immediately after the Closing, Seller shall send written
notice to guests or tenants or other persons who have safe deposit boxes, if
any, advising of the sale of the Hotel to Purchaser and requesting immediate
removal of the contents thereof or the removal thereof and concurrent re deposit
of such contents pursuant to new safe deposit agreements with Purchaser. Seller
shall have a representative present when the boxes are opened, in the presence
of a representative of the Purchaser. Any property contained in the safe deposit
boxes after such re deposit shall be the responsibility of Purchaser, and
Purchaser agrees to save, protect, defend, indemnify and hold harmless Seller
and its Indemnitees from and against any Liabilities arising out of or with
respect to such property.
(e)    Tax Appeal Proceedings. Seller shall be entitled to receive and retain
the proceeds from any previously filed tax appeals or protests applicable to any
tax fiscal years prior to the tax fiscal year in which the Closing Date occurs.
In the event an application to reduce real estate taxes is filed by Purchaser
for the period during which Seller was the owner of the Real Property, Seller
shall be entitled to a re-proration of real estate taxes upon receipt of and
based upon the reduction proceedings, after payment of reasonable attorneys’
fees and other costs associated with such process. Notwithstanding the
foregoing, in no event shall Seller negotiate or agree to any tax settlement,
assessment or other adjustment that would have an adverse effect on taxes for
2016 or any subsequent year. After Closing, Purchaser, at Purchaser’s option, be
entitled to take over and continue to process any pending appeals or protests
with respect to the tax fiscal year in which the Closing Date occurs (and Seller
shall reasonably cooperate in connection therewith), and the net proceeds from
any such proceedings, after payment of reasonable attorneys’ fees and other
costs associated with such process, will be prorated between the parties, when
received, as of the Closing Date, which obligation shall survive the Closing;
provided, however, that any such appeal or protest applicable to fiscal year
2016 may only be filed by Purchaser.





--------------------------------------------------------------------------------





(f)    Books and Records. The transaction contemplated hereby includes the Books
and Records of Seller pertaining to the business of the Hotel prior to the
Closing Date. Purchaser covenants and agrees that such Books and Records
pertaining to the period of Seller’s ownership of the Property will remain in
the Hotel for examination and audit by Seller and its agents after the Closing
as provided in this Section 14.1(f). Books and Records not pertaining to the
business of the Hotel may be removed by Seller within a reasonable time after
the Closing Date. Purchaser agrees to preserve all such Books and Records for at
least seven (7) years after the Closing Date, and not to destroy or dispose of
the same, for at least seven (7) years after the Closing Date, at Purchaser’s
sole cost and expense. Purchaser agrees to provide access to Seller and its
representatives, to such books, records, files and correspondence at all
reasonable times during normal business hours and following reasonable notice
(g)    Permits.  Seller shall use commercially reasonable efforts to preserve in
force all existing Permits, to cause all those expiring on or before the Closing
Date to be renewed prior to the Closing Date, and to transfer all such Permits
to Purchaser in connection with the Closing.
(h)    Survival. Subject to the terms of Section 5.3, the representations,
warranties, obligations, covenants, agreements, undertakings and
indemnifications of Seller and Purchaser contained in this Agreement and in any
closing documents delivered in connection with this Agreement, which are
intended and anticipated to survive Closing, shall survive the Closing.

ARTICLE XV DEFAULTS AND REMEDIES; EFFECT OF TERMINATION
Section 15.1    Purchaser Default/Seller’s Remedies. IF PURCHASER FAILS IN ANY
MATERIAL RESPECT TO PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT, SUCH FAILURE
REMAINS UNCURED AFTER DELIVERY OF WRITTEN NOTICE BY SELLER AND THE EXPIRATION OF
A FIVE (5) DAY CURE PERIOD (PROVIDED THAT NO CURE PERIOD SHALL APPLY TO
PURCHASER’S PAYMENT OF THE PURCHASE PRICE AND/OR DELIVERY OF THE DOCUMENTS
REFERENCED IN SECTION 6.4 ON OR BEFORE THE CLOSING DATE) AND SELLER DOES NOT
WAIVE SUCH FAILURE OF PERFORMANCE IN WRITING, SELLER SHALL BE ENTITLED AS ITS
SOLE REMEDY TO TERMINATE THIS AGREEMENT AND RECOVER THE DEPOSIT UNDER THIS
AGREEMENT AS LIQUIDATED DAMAGES AND NOT AS A PENALTY, IN FULL SATISFACTION OF
ANY CLAIMS AGAINST PURCHASER; PROVIDED, HOWEVER, THAT THIS PROVISION SHALL NOT
LIMIT SELLER’S RIGHTS TO RECEIVE REIMBURSEMENT FOR COSTS, FEES AND EXPENSES
(INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES AND COSTS) PURSUANT
TO SECTION 15.3 BELOW IN ADDITION TO THE DEPOSIT IN THE EVENT OF A DISPUTE
REGARDING THE DISPOSITION OF THE DEPOSIT, NOR SHALL THIS PROVISION BE DEEMED TO
WAIVE OR AFFECT SELLER’S RIGHTS AND PURCHASER’S INDEMNITY OBLIGATIONS UNDER
OTHER SECTIONS OF THIS AGREEMENT. SELLER AND PURCHASER AGREE THAT SELLER’S
DAMAGES RESULTING FROM PURCHASER’S DEFAULT ARE DIFFICULT TO DETERMINE AND
ASCERTAIN AND THE AMOUNT OF THE DEPOSIT IS A FAIR ESTIMATE OF THOSE DAMAGES
WHICH SELLER WILL INCUR AS A RESULT OF SUCH FAILURE, PROVIDED, HOWEVER, THAT
THIS





--------------------------------------------------------------------------------





PROVISION SHALL NOT LIMIT SELLER’S RIGHTS TO RECEIVE REIMBURSEMENT FOR
ATTORNEYS’ FEES PURSUANT TO SECTION 15.3, NOR WAIVE OR AFFECT SELLER’S RIGHTS
AND PURCHASER’S INDEMNITY OBLIGATIONS UNDER OTHER SECTIONS OF THIS AGREEMENT.
THE PARTIES ACKNOWLEDGE THAT THE PAYMENT OF SUCH AMOUNTS IS NOT INTENDED AS A
FORFEITURE OR PENALTY BUT IS INTENDED TO CONSTITUTE LIQUIDATED DAMAGES. THE
PARTIES HAVE SET FORTH THEIR INITIALS BELOW





--------------------------------------------------------------------------------





TO INDICATE THEIR AGREEMENT WITH THE LIQUIDATED DAMAGES PROVISION CONTAINED IN
THIS SECTION.
Seller’s Initials: /s/CH         Purchaser’s Initials: /s/MM    


(Remainder of this page is intentionally blank; text continues on following
page)







--------------------------------------------------------------------------------






Section 15.2    Seller Default/Purchaser’s Remedies.
If Seller fails in any material respect to perform its obligations under this
Agreement, and Seller does not cure such failure within five (5) days after its
receipt of written notice of such failure from Purchaser (a “Seller Default”)
(provided that such five (5) day cure period shall not apply to a default by
Seller to deposit the Deed and other closing documents to be held in escrow with
the Escrow Company on the Closing Date) then Purchaser may elect as its sole and
exclusive remedy (at law or in equity):
(a)    to terminate this Agreement and recover damages in an amount equal to the
total of all of Purchaser’s out-of-pocket costs of the transaction actually
incurred in connection with this Agreement and Purchaser’s Due Diligence, such
amounts not to exceed Two Hundred Thousand Dollars ($200,000) (“Seller’s
Liability Amount”); provided, however, that this provision shall not limit
Purchaser’s rights to receive reimbursement for any additional costs, expenses
and/or fees (including, without limitation, reasonable attorney’s fees and
costs) pursuant to Section 15.3 below in addition to the Seller’s Liability
Amount in the event of a dispute regarding the disposition of the Seller’s
Liability Amount to the extent Purchaser prevails in such dispute or with
respect to the Surviving Obligations;
(b)    to waive the Seller Default and proceed to Closing; or
(c)    to seek specific performance of Seller’s obligation to sell the Property
to Purchaser pursuant to the terms of this Agreement; provided, however, if
Purchaser elects to pursue any action for specific performance and such remedy
is not available or enforceable by Purchaser for any reason other than as a
result of Purchaser’s and/or its Affiliates’ willful acts, then Purchaser shall
still have the right to terminate this Agreement and pursue all rights and
remedies afforded Purchaser under Section 15.2(a) above, provided that in no
event shall Seller be liable for any consequential damage.

Section 15.3    Attorneys’ Fees. If any action or proceeding is commenced by
either party to enforce or interpret their rights under this Agreement or to
collect damages as a result of the breach of any of the provisions of this
Agreement, the prevailing party in such action or proceeding, including any
bankruptcy, insolvency or appellate proceedings, shall be entitled to recover
all reasonable costs and expenses, including, without limitation, reasonable
attorneys’ fees, court costs and fees of experts, in addition to any other
relief awarded by the court.

Section 15.4    No Reservation of Property. The preparation and/or delivery of
unsigned drafts of this Agreement shall not create any legally binding rights in
the Property and/or obligations of the parties, and Purchaser and Seller
acknowledge that this Agreement shall be of no effect until it is duly executed
by both Purchaser and Seller.

ARTICLE XVI
IRS FORM 1099-S DESIGNATION





--------------------------------------------------------------------------------






Section 16.1    Designee. In order to assure compliance with the requirements of
Section 6045(e) of the Internal Revenue Code of 1986, as amended, and the
Treasury Regulations thereunder, the parties agree to execute an IRS Form 1099-S
Designation Agreement in the form attached hereto as Exhibit K at or prior to
the Closing to designate the Title Company (“Designee”) to report IRS Form
1099-S information provided to it by Purchaser and Seller in relation to the
sale of the Property. Further, Seller and Purchaser each hereby agree: (i) to
provide to Designee all information and certifications regarding such party, as
reasonably requested by Designee or otherwise required to be provided by a party
to the transaction regarding IRS Form 1099-S reporting; and (ii) to provide to
Designee such party’s taxpayer identification number and a statement (on
Internal Revenue Service Form W-9 or an acceptable substitute form, or on any
other form the applicable current or future Code sections and regulations might
require and/or any form requested by Designee), signed under penalties of
perjury, stating that the taxpayer identification number supplied by such party
to Designee is correct.

ARTICLE XVII
MISCELLANEOUS PROVISIONS

Section 17.1    Construction. The following rules shall apply to the
construction and interpretation of this Agreement:
(a)    Singular words shall connote the plural as well as the singular, and
plural words shall connote the singular as well as the plural, and the masculine
shall include the feminine and the neuter.
(b)    All references in this Agreement to particular articles, sections,
subsections or clauses (whether in upper or lower case) are references to
articles, sections, subsections or clauses of this Agreement. All references in
this Agreement to particular exhibits or schedules (whether in upper or lower
case) are references to the exhibits and schedules attached to this Agreement,
unless otherwise expressly stated or clearly apparent from the context of such
reference.
(c)    The headings contained herein are solely for convenience of reference and
shall not constitute a part of this Agreement nor shall they affect its meaning,
construction or effect.
(d)    Each Party hereto and its counsel have reviewed and revised (or requested
revisions of) this Agreement and have participated in the preparation of this
Agreement, and therefore any usual rules of construction requiring that
ambiguities are to be resolved against any Party shall not be applicable in the
construction and interpretation of this Agreement or any exhibits hereto.
(e)    The terms “hereby,” “hereof,” “hereto,” “herein,” “hereunder” and any
similar terms shall refer to this Agreement, and not solely to the provision in
which such term is used.
(f)    The terms “include,” “including” and similar terms shall be construed as
if followed by the phrase “without limitation.”





--------------------------------------------------------------------------------





(g)    The term “sole discretion” with respect to any determination to be made a
Party under this Agreement shall mean the sole and absolute discretion of such
Party, without regard to any standard by which the determination of such Party
must be made.

Section 17.2    Severability. If any term or provision of this Agreement is held
to be or rendered invalid or unenforceable at any time in any jurisdiction, such
term or provision shall not affect the validity or enforceability of any other
terms or provisions of this Agreement, or the validity or enforceability of such
affected terms or provisions at any other time or in any other jurisdiction.

Section 17.3    Publicity. All press releases and all other publicity concerning
the transactions contemplated by this Agreement shall be jointly drafted and
prepared by Seller and Purchaser, and Seller and Purchaser agree not to deliver
or publish any press releases or other publicity regarding the sale of the
Property pursuant to this Agreement except as expressly set forth in this
Section 17.3. Notwithstanding the foregoing, the parties acknowledge and agree
that Purchaser will issue a press release after the Closing, the form and
content of which shall be subject to the prior consent of Seller (which consent
will not be unreasonably withheld, conditioned or delayed); provided, however,
Seller acknowledges and agrees that Purchaser’s press release shall be
substantially similar to the form of those certain press releases previously
issued by Purchaser or its Affiliates in connection with Purchaser’s or
Purchaser’s Affiliates’ recent hotel acquisitions and Purchaser may disclose (i)
the Purchase Price, (ii) the sum of capital expenditures, transaction costs,
working capital and pre-paid operating costs, and (iii) the sum of (i) and (ii).
Notwithstanding anything to the contrary contained herein, each party’s
obligations under this Section 17.3 shall survive the Closing or any earlier
termination of this Agreement.

Section 17.4    Assignment. Neither all nor any portion of Purchaser’s interest
under this Agreement may be sold, assigned, encumbered, conveyed or otherwise
transferred, whether directly or indirectly, voluntarily or involuntarily, or by
operation of law or otherwise including, without limitation, by a transfer of
interest in Purchaser (collectively, a “Transfer”), without the prior written
consent of Seller, which consent may be granted or denied in Seller’s sole and
absolute discretion. Any attempted Transfer without Seller’s consent shall be
null and void. Any request by Purchaser for Seller’s consent to a Transfer shall
set forth in writing the details of the proposed Transfer, including, without
limitation, the name, ownership and financial condition of the prospective
transferee and the financial details of the proposed Transfer. Notwithstanding
the foregoing, Purchaser, upon prior written notice to Seller given not less
than five (5) Business Days prior to the Closing (which time period is agreed to
be material and is required to permit Seller properly to prepare, execute and
deliver the items required to be delivered by it pursuant to this Agreement),
which notice specifies the exact legal name, address and any other information
necessary for the preparation of the closing documents to be delivered under
this Agreement, may assign its rights and delegate is duties under this
Agreement to an entity that is wholly owned or controlled, directly or
indirectly, by Purchaser, W.P. Carey, Inc., Carey Watermark Investors
Incorporated, Carey Watermark Investors 2 Incorporated, Watermark Capital
Partners, LLC, or any entity managed or advised by Purchaser, W.P. Carey, Inc.,
Carey Watermark Investors Incorporated, Carey Watermark Investors 2 Incorporated
or Watermark Capital Partners, LLC for the purposes of closing on the
transaction provided (i) only one such assignment shall be made; (ii) such
assignment shall not





--------------------------------------------------------------------------------





delay the Closing; (iii) such assignment shall not require Seller to obtain any
additional or revised third party consents, certificates or approvals; provided,
however, Purchaser shall remain liable for Purchaser’s obligations hereunder
until the Closing has occurred notwithstanding such assignment. In the event
Purchaser so assigns and delegates its rights and duties under this Agreement,
it shall deliver to Seller at or prior to Closing an instrument of assignment
and assumption evidencing such assignment and delegation. No Transfer, whether
with or without Seller’s consent: (i) shall operate to release Purchaser or
alter Purchaser’s primary liability to perform the obligations of Purchaser
under this Agreement; or (ii) shall cause Seller to incur any cost or other
economic detriment in connection with such Transfer. Purchaser shall pay any and
all additional costs and expenses (including, without limitation, reasonable
attorneys’ fees, charges, and disbursements other than non-material legal
expenses related to the preparation of the closing documents) incurred by Seller
that would not otherwise have been incurred by Seller had Purchaser not caused a
Transfer.

Section 17.5    Business Days. Time is of the essence in the performance of the
respective obligations of Seller and Purchaser. If any deadline provided in this
Agreement falls on a day other than a Business Day, such deadline shall be
extended until the first Business Day thereafter.

Section 17.6    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall constitute an original but all of which, taken
together, shall constitute but one and the same instrument. This Agreement may
be executed by facsimile, .pdf format or other form of electronic communication
and such form of execution shall be deemed to be an original signature for
execution purposes.

Section 17.7    Recitals, Exhibits and Schedules. The recitals to this
Agreement, and all exhibits and schedules (as amended and supplemented from time
to time) referred to in this Agreement are incorporated herein by such reference
and made a part of this Agreement. Any matter disclosed in any schedule to this
Agreement shall be deemed to be incorporated in all other schedules to this
Agreement.

Section 17.8    Entirety. This Agreement (including all exhibits) contains the
entire agreement between the parties with respect to the subject matter hereof,
supersedes all prior letters of intent, understandings or other agreements,
whether written or oral, if any, with respect thereto and may not be amended,
supplemented or terminated, nor shall any obligation hereunder or condition
hereof be deemed waived, except by a written instrument to such effect signed by
the party to be charged.

Section 17.9    Amendments to Agreement. No amendment, supplement or other
modification to any terms of this Agreement (other than amendments, supplements
and other modifications to the representations and warranties and schedules made
by Seller that are expressly permitted or contemplated by this Agreement), or
termination of this Agreement (other than as expressly provided in this
Agreement), shall be valid unless in writing and executed and delivered by
Seller and Purchaser.





--------------------------------------------------------------------------------






Section 17.10    Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of Virginia.

Section 17.11    Jurisdiction. Any action, suit or proceeding arising out of
this Agreement or the transactions contemplated by this Agreement shall be
brought exclusively in the United States District Court for the Eastern District
of Virginia (Alexandria Division), and Seller and Purchaser agree that such
courts are the most convenient forum for resolution of any such action and
further agree to submit to the jurisdiction of such courts and waive any right
to object to venue in such courts.

Section 17.12    Jury Trial Waiver. TO THE EXTENT PERMITTED BY APPLICABLE LAW
FROM TIME TO TIME, SELLER AND PURCHASER HEREBY WAIVE THEIR RIGHT TO A TRIAL BY
JURY IN ANY LITIGATION OR OTHER COURT PROCEEDING BY EITHER PARTY AGAINST THE
OTHER PARTY WITH RESPECT TO ANY MATTER ARISING FROM OR IN CONNECTION WITH THIS
AGREEMENT.

Section 17.13    Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective permitted
successors and assigns. The warranties, representations, agreements and
undertakings contained herein shall not be deemed to have been made for the
benefit of any person or entity, other than the parties hereto and their
permitted successors and assigns.

Section 17.14    No Agreement Until Execution. This Agreement and the terms
hereof shall not be deemed to be effective or binding until each of the parties
hereto have mutually executed and delivered the Agreement. Any submission or
other exchange of drafts or iterations of this Agreement is not, and shall not
constitute, a binding offer or other binding agreement.

Section 17.15    Recording. No notice or memorandum of this Agreement shall be
recorded in any public record. A violation of this prohibition shall constitute
a material breach of this Agreement.

ARTICLE XVIII
GENERAL ESCROW PROVISIONS

Section 18.1    General Escrow Provisions. The obligations and rights of the
Escrow Company under this Agreement shall be subject to the following terms and
conditions:
(d)    The duties and obligations of Escrow Company shall be determined solely
by the express provisions of this Agreement and no implied duties or obligations
shall be implied against Escrow Company. Further, Escrow Company shall be under
no obligation to refer to any other document between or among Purchaser and
Seller referred to in or related to this Agreement, unless Escrow Company is
provided with a copy of such document and consents thereto in writing.
(e)    Escrow Company shall not be liable to anyone by reason of any error of
judgment, or for any act done or step taken or omitted by Escrow Company in good
faith, or for





--------------------------------------------------------------------------------





any mistake of fact or law, or for anything which Escrow Company may do or
refrain from doing in connection herewith, unless caused by or arising out of
Escrow Company’s actual and intentional misconduct or gross negligence.
(f)    Escrow Company shall be entitled to rely, and shall be protected in
acting in reliance, upon any writing furnished to Escrow Company by either
Purchaser or Seller and shall be entitled to treat as genuine, and as the
document it purports to be, any letter, paper or other document furnished to
Escrow Company. Escrow Company may rely on any affidavit of either Purchaser or
Seller or any other person as to the existence of any facts stated therein to be
known by the affiant.
(g)    If Seller shall become entitled to retain or receive the Deposit or other
amount paid under this Agreement, Escrow Company shall pay the same to Seller
together with all interest earned thereon and if Purchaser shall become entitled
to a return of the Deposit or other amount paid under this Agreement, Escrow
Company shall pay the same to Purchaser, including all interest earned thereon;
provided, however, that no disbursement pursuant to this subsection shall be
made by Escrow Company until the third (3rd) Business Day following the receipt
or deemed receipt of notice by Seller and Purchaser from Escrow Company of its
intention to so disburse, and disbursement made by Escrow Company after the
passage of such three (3) Business Day period shall relieve Escrow Company from
all liability in connection with such disbursement unless such disbursement is
proscribed by order of a court of competent jurisdiction or objected to in
writing by Seller or Purchaser. If such disbursement is objected to in writing
by Seller or Purchaser within such three (3) Business Day period, then Escrow
Company shall not make such disbursement until unanimously instructed in writing
by Purchaser and Seller, or is directed to make such disbursement by a court of
competent jurisdiction.
(h)    In the event of any disagreement between Purchaser and Seller resulting
in adverse claims and demands being made in connection with or against the funds
held in escrow, Escrow Company shall refuse to comply with the claims or demands
of either party until such disagreement is finally resolved (i) by a court of
competent jurisdiction (in proceedings which Escrow Company or any other party
may initiate, it being understood and agreed by Purchaser and Seller that Escrow
Company has authority (but not the obligation) to initiate such proceedings), or
(ii) by an arbitrator in the event that Purchaser and Seller mutually and
jointly determine to submit the dispute to arbitration pursuant to the rules and
under the jurisdiction of the American Arbitration Association, and in so doing
Escrow Company shall not be or become liable to a party, or (iii) by written
settlement between Purchaser and Seller.
(i)    Purchaser and Seller each agree to jointly and severally indemnify and
hold harmless Escrow Company against any and all Liabilities incurred by Escrow
Company (except to the extent the Escrow Company willfully disregards any
provision of this Agreement to which it is bound) in connection with or as a
result of any disagreement between Purchaser and Seller under this Agreement or
otherwise incurred by Escrow Company in any way on account of its role as Escrow
Company.
(j)    Escrow Company in its sole discretion shall have the right to resign as
Escrow Company under this Agreement, provided that it shall provide both
Purchaser and Seller with at





--------------------------------------------------------------------------------





least fifteen (15) days written notice of such resignation pursuant to the
notice provisions of this Agreement. Upon any such resignation, Escrow Company
shall transfer the Deposit and any other amounts held by Escrow Company
including any interest earned thereon to a successor Escrow Company jointly
approved by Purchaser and Seller, whereupon the original Escrow Company shall
have no further obligation or liability whatsoever as Escrow Company under this
Agreement.
(k)    Escrow Company may pay the Deposit into a court of competent jurisdiction
upon commencement by the Escrow Company of an interpleader action in such court.
The reasonable out-of-pocket costs and attorneys’ fees of the Escrow Company for
such interpleader action shall be paid by the losing party in such interpleader
action.
(l)    The rights and immunities of Escrow Company hereunder shall apply equally
to its partners, counsel, associates, employees, affiliates and agents.
(m)    All of Escrow Company’s obligations under this Agreement shall
automatically terminate upon disbursing the Deposit and any other amounts held
by Escrow Company as set forth above.
[The signature page follows]





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed or caused this Agreement
for Sale and Purchase of Hotel to be executed, all as of the day and year first
above written.
SELLER:
 
 
HEI ROSSLYN LLC,
a Delaware limited liability company
 
 
 
 
By:
/s/ Clark Hanrattie
Name:
Clark Hanrattie
Title:
Vice President
 
 
 
 
 
 
PURCHASER:
 
 
CWI 2 ARLINGTON HOTEL, LLC,
a Delaware limited liability company
 
 
 
 
By:
/s/ Michael G. Medzigian
Name:
Michael G. Medzigian
Its:
Chief Executive Officer and President



Signature Page to P&S

--------------------------------------------------------------------------------






AGREEMENT OF ESCROW COMPANY
The undersigned has executed this Agreement solely to confirm its agreement to
(a) hold the Deposit in escrow in accordance with the provisions hereof and (b)
comply with the provisions of Article VI, Article XVIII and Section 3.2.
In witness whereof, the undersigned has executed this Agreement as of May ___,
2016.
FIRST AMERICAN TITLE INSURANCE COMPANY
 
 
By:
/s/ Eric Liang
Name:
Eric Liang
Title:
Senior Underwriting Counsel





Signature Page to P&S

--------------------------------------------------------------------------------






JOINDER
By the signature below of its authorized signatories, HEI HOSPITALITY FUND III,
L.P. (“HEI Fund”), hereby joins in the execution of the foregoing Agreement for
Sale and Purchase of Hotel (this “Agreement”) to guaranty, as a primary
guarantor and not as a surety or guaranty of collection only, all obligations of
its affiliate, HEI Rosslyn, LLC, a Delaware limited liability company (“Seller”)
under Section 5.4(b) and Section 10.1(a) of this Agreement and HEI Fund agrees
to be jointly and severally liable with Seller for such obligations. The
obligations of HEI Fund pursuant to this joinder are of a continuing nature and
shall survive the Closing (subject to the terms and conditions of this
Agreement, including, without limitation, the limitations of Section 5.3 of this
Agreement as applicable to Seller’s obligations under Section 5.4(b)) and shall
not be deemed merged into the deed or any other conveyance document delivered at
the Closing. The obligations of the undersigned are not limited by (i) any
amendment or modification to this Agreement, whether or not the undersigned has
joined in any such amendment or modification, (ii) any bankruptcy or insolvency
or similar proceeding after insolvency of Seller or (iii) any other surety
defense, other than to the extent such defense is available to Seller in
accordance with the Agreement.
In the event that the HEI Fund, at any time during the Survival Period (or, if a
Breach Notice is provided prior to the end of the Survival Period, until the
Liabilities relating thereto are fully and finally resolved), owns fewer than
three (3) hotels, then the HEI Fund shall be required to at all times maintain
Liquidity (as defined below) of not less than the amount of the Cap (“Required
Liquidity”). “Liquidity,” as used herein, means legal tender of the United
States of America or any other cash equivalents, including, uncalled capital
commitments (that are still available and permitted to be called by the general
partner of the HEI Fund) of the HEI Fund (excluding any of the same which have
been pledged or encumbered or are otherwise restricted pursuant to a separate
obligation of the HEI Fund). HEI Fund shall provide Purchaser promptly with
evidence of its maintenance of the Required Liquidity upon receipt of a written
request by Purchaser (which may not be given more than once per calendar
quarter). For the avoidance of doubt, cash and cash equivalents held by any
franchisors, managers, lenders or any subsidiaries of HEI Fund or held at the
hotels owned thereby (including, without limitation, working capital, petty
cash, FF&E, debt service, tax, insurance and other reserves) shall not be
treated as Liquidity with respect to the HEI Fund.
HEI HOSPITALITY FUND III, L.P.,
a Delaware limited partnership
 
 
 
 
 
By:
HEI Hospitality Fund GP III, L.P.
Its:
General Partner
 
 
 
 
By:
HEI Hospitality Fund GP III (GP), LLC


 
Its:
General Partner
 
 
 
 
 
 
 
By:
HEI Hospitality, LLC
 
 
Its:
Manager
 
 
 
 
 
 
 
 
By:
/s/ Clark Hanrattie
 
 
 
Name:
Clark Hanrattie


 
 
 
Title:
Vice President








--------------------------------------------------------------------------------






EXHIBIT A
EXCLUDED ASSETS
 
 
 
 
Licenses
Symantec Anti Virus
Systems/Tools
Citrix - Connectivity platform to HEI Corporate
Systems/Tools
M3 (Timesaver) - Time keeping system and Timeclocks
Systems/Tools
PM Works - Preventative Maintenance software (but not related reports)
Merritt Corporate Agreement
Avendra - Procurement Services Agreement
Merritt Corporate Agreement
Rubicon software/service and agreement for Future Demand Reports & Market Vision
Rate shopping software (but not historical reports)
Merritt Corporate Agreement
TravelClick - Hotelligence & Sabre Spotlight Reports
Merritt Corporate Agreement
Gallagher Consulting - Healthcare benefit consulting
Merritt Corporate Agreement
Smith Travel Agreement
Merritt Corporate Agreement
Steritech – Maintenance and Monitoring Programs
Merritt Corporate Agreement
Tharaldson – Agreement with Energy Consultants
Merritt Corporate Agreement
Universal Vending - Vending Machines Service Agreement*
Merritt Corporate Agreement
ABS Network backup service
Merritt Corporate Agreement
Trustkeeper - PCI
Merritt Corporate Agreement
IGX Global/Solutionary - Firewall Management
Merritt Corporate Agreement
Kaseya - Network & Patch Management
Merritt Corporate Agreement
Symantec Message Labs
Merritt Corporate Agreement
Symantec Web Filtering
Merritt Corporate Agreement
Microsoft Dynamics SL
Merritt Corporate Agreement
Medius - Electronic scanning (A/P, A/R)
Merritt Corporate Agreement
Birchstreet - Online ordering
Merritt Corporate Agreement
ADP Vantage - Payroll, Benefits, Hiring/HCM
Merritt Corporate Agreement
PSAV - AV Equipment and Services





A-1

--------------------------------------------------------------------------------






EXHIBIT B
LEGAL DESCRIPTION
All of those lots or parcels of land located in Arlington County, Virginia, and
more particularly described as follows:


PARCEL 1


Hotel Unit located in that certain condominium known as Waterview Condominium,
as established pursuant to the Declaration of The Waterview Condominium,
recorded in Deed Book 4161 at page 1432, and as shown on the Plats and Plans
attached thereto; as amended by (i) the Supplemental Amendment to Condominium
Instruments to The Waterview Condominium recorded in Deed Book 4171 at page 756,
(ii) Amendment to Condominium Instruments of The Waterview Condominium Assigning
Parking Spaces recorded in Deed Book 4232 at page 506, (iii) Amendment to
Condominium Instruments of The Waterview Condominium Subdivision of Storage
Rooms recorded in Deed Book 4334 at page 2315, (iv) Amendment to Condominium
Instruments of The Waterview Condominium Assigning Parking and Storage Spaces
recorded in Deed Book 4334 at page 2326, and (v) Amendment to Condominium
Instruments of The Waterview Condominium assigning Parking Spaces recorded in
Deed Book 4431 at page 1260, all among the Land Records of Arlington County,
Virginia (collectively, the “Condo Declaration”).


PARCEL 2


An undivided percentage interest in the Common Elements as such term is defined,
described and shown in the Condo Declaration.


PARCEL 3


Easements appurtenant to Parcel RH as set forth in the Condo Declaration of
Easements, Covenants, Restrictions and Agreements by and between Waterview
Office, L P, and Waterview Residential, L. C., dated as of September 15, 2005,
recorded September 16, 2005 in Deed Book 3901 at Page 2425, as amended by
Amended and Restated Declaration of Easements, Covenants, Restrictions and
Agreements dated as of May 30, 2007, by and between Waterview Office, L.P, and
Waterview Residential, L.L.C. and recorded May 31, 2007, in Deed Book 4102, at
Page 1994.










B-1

--------------------------------------------------------------------------------






EXHIBIT C
PENDING OR THREATENED LITIGATION
None.


C-1

--------------------------------------------------------------------------------






EXHIBIT D
SCHEDULE OF LEASES AND RELATED MATTERS
Exhibit D: Lease Schedule
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Retail Lease Schedule
 
 
 
 
 
 
LAR - LeMeridien Arlington
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
DESCRIPTION OF LEASED SPACE
LESSOR -ENTITY NAME
LESSEE
COST/PMT
# PMTs/YR
TERM
START DATE
END DATE
TERM. NOTICE
COMMENTS
 
 
Central Place
Waterview Hotel, LLC
Central Place II, LLC
$2,944.62
12
1 year
02/01/16
02/22/17
30 days written notice
One year renewal of existing lease.





D-1

--------------------------------------------------------------------------------






EXHIBIT E
ONGOING TAX APPEALS
None.


E-1

--------------------------------------------------------------------------------






EXHIBIT F
HOTEL CONTRACTS AND RELATED MATTERS






F-1

--------------------------------------------------------------------------------






EXHIBIT G
FORM OF SPECIAL WARRANTY DEED




G-1

--------------------------------------------------------------------------------






EXHIBIT H
FORM OF BILL OF SALE






H-1

--------------------------------------------------------------------------------






EXHIBIT I
FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT




I-1

--------------------------------------------------------------------------------






EXHIBIT J
FORM OF CERTIFICATION OF NON FOREIGN STATUS






J-1

--------------------------------------------------------------------------------






EXHIBIT K
FORM OF 1099 DESIGNATION




K-1



--------------------------------------------------------------------------------






EXHIBIT L
ALLOCATION OF TRANSACTION COSTS AND EXPENSES
Purchaser
1.
All recording and filing charges, other than for the discharge of Seller
Encumbrances.

2.
50% of all escrow and closing charges

3.
The premium charged by the Title Company for the Title Policy and the
incremental premium charged by the Title Company for the ALTA extended coverage
portion of the Title Policy and the cost of all endorsements

4.
The premium charged by the Title Company for any loan title policy

5.
All lenders’ fees related to any financing to be obtained or assumed by
Purchaser

6.
The cost of the Survey and any updates thereto

7.
All fees and expenses due to Purchaser’s legal counsel

8.
All state, county and local recordation taxes payable in connection with the
sale, transfer and conveyance of the Real Property

9.
All mortgage recording taxes, if any

Seller
1.
50% of all escrow and closing charges

2.
All sales taxes payable in connection with the sale, transfer, conveyance and
assignment of any of the Personal Property (including, but not limited to, any
Inventory and Consumables), if any

3.
The Grantor and Regional Congestion transfer taxes

4.
All fees and expenses due to Seller’s legal counsel





L-1



--------------------------------------------------------------------------------






EXHIBIT M


Permitted Exceptions


1.
Taxes subsequent to the second half of 2015 and any and all supplemental taxes,
a lien not yet

due and payable.


2. Rights of Central Place II, L.L.C. (“Tenant”), as a tenant only, under that
certain Agreement of Lease by and between Waterview Hotel, L.L.C. and Tenant,
dated as of February 22, 2012 and amended by that certain First Amendment to
Agreement of Lease by and between HEI Rosslyn LLC and Tenant, dated as of
[_______,2016], without any rights of first refusal or options to purchase all
or any portion of the Land.


3. Terms, provisions, restrictions, conditions and easement as contained in
Perpetual Easement as contained in Deed of Easement to The County Board of
Arlington County, Virginia, recorded in Deed Book 1511, page 455.


Affects Parcel 3, as approximately shown on the Survey.


4. Terms, provisions, restrictions, conditions and easement as contained in
Reservation of easement for access Terms, provisions, restrictions, conditions
and easement as contained in Reservation of easement for access and other
conditions as set forth in Deed recorded May 12, 1986 in Deed Book 2215, page
626.


Affects Parcel 3, as approximately shown on the Survey.


5. Easement for public street, sidewalks, and utilities as contained in Deed of
Easement by Waterview Terms, provisions, conditions, restrictions and easements
as contained in Deed of Easement by Waterview Investor, L P., dated as of July
27, 2005, recorded July 27, 2005 in Deed Book 3876, page 2132.
Affects Parcel 3, as approximately shown on the Survey.


6. Easement for public sidewalk, utilities and public water service as contained
in the Deed of Subdivision and Easements by Waterview Investor, LP dated August
2, 2005, recorded August 26, 2005 in Deed Book 3892, page 1960.


Affects Parcel 3, as approximately shown on the Survey.




7. Terms, provisions, conditions, restrictions, liens, assessments, obligations
and easements set forth in Amended and Restated Declaration of Easements,
Covenants, Restrictions and Agreements recorded May 31, 2007 in Deed Book 4102,
page 1994.


8. Terms and conditions as contained in that certain Underground Right of way
Easement and Vault Agreement granted to Virginia Electric and Power Company by
Instrument recorded August 25, 2006 in Deed Book 4015, page 1.


Affects all Parcels, as approximately shown on the Survey.




9. Declaration of the Waterview Condominium recorded January 16, 2008 in Deed
Book 4161, page 1432, as affected by Supplemental Amendment to Condominium
Instruments to The Waterview Condominium recorded February 29, 2008 in Deed Book
4171, page 756; as affected by Amendment to Condominium Instruments of the
Waterview Condominium Assigning Parking Spaces recorded December 30, 2008 in
Deed Book 4232, page 506; as further affected by Amendment to Condominium
Instruments of The Waterview Condominium Subdivision of Storage Rooms recorded
December 30, 2009 in Deed Book 4334, page 2315, as further affected by Amendment
to Condominium Instruments of The Waterview Condominium Assigning Parking and
Storage Spaces, recorded


M-1

--------------------------------------------------------------------------------





December 30, 2009 in Deed Book 4334, page 2326, and as further affected by
Amendment to Condominium Instruments of the Waterview Condominium Assignment
Parking Spaces recorded January 11, 2011 in Deed Book 4431, page 1260.


Affects Parcel 1 and Parcel 2.


10. Private Sanitary Sewer Force Main Easement granted to BFP Potomac Tower Co.
LLC by Deed of Easement dated December 13, 2006 by Waterview Office, L.P.,
recorded January 4, 2007 in Deed Book 4057, page 972.


Affects Parcel 3, as approximately shown on the Survey.


11. Notwithstanding the reference to acreage or square footage in the
description set forth in Schedule C hereof, this commitment does not insure nor
guarantee the acreage or quantity of land set forth therein.


12. Any facts, rights, interests or claims that may exist or arise by reason of
the following matters disclosed by an ALTA/NSPS survey made by Franklin E.
Jenkins for Vika Virginia LLC on May 4, 2016, last revised ______, 2016,
designated Project / File No. 6179U-SV (the "Survey"): None.
.


M-2

--------------------------------------------------------------------------------






EXHIBIT N


DOCUMENTS AND FINANCIAL INFORMATION REQUIRED BY RSM US LLP

EXAMPLE AUDIT REQUEST MATERIALS




N-1

--------------------------------------------------------------------------------






EXHIBIT O


FORM OF AUDIT REPRESENTATION LETTER




O-1

--------------------------------------------------------------------------------






EXHIBIT P


DILIGENCE MATERIAL


    Le Meridien Arlington Due Diligence Request List




P-1

--------------------------------------------------------------------------------






EXHIBIT Q


VIOLATIONS OF LEGAL REQUIREMENTS


None.




Q-1

--------------------------------------------------------------------------------






EXHIBIT R


MATERIAL PERMITS



 
Licenses & Permits Schedule
Reviewed By
 
 
 
LAR - LeMeridien Arlington
 
 
 
 
 
 
 
 
 
 
 
 
DESCRIPTION OF
LICENSE/PERMIT
NAMED ENTITY
ON EXECUTED
LICENSE OR PERMIT
ISSUER
TERM
START
DATE
END DATE
COMMENTS
  
Business License
HEI Rosslyn LLC
Arlington County
1 year
01/01/15
12/31/16
Expired. Need updated license.
 
Hotel License
HEI Rosslyn LLC
Arlington Dep't of Human Services/Public Health
1 year
01/01/16
12/31/16
 
 
Food Establishment License
HEI Rosslyn LLC
Arlington Dep't of Human Services/Public Health
1 year
01/01/16
12/31/16
 
 
Hotel Shell and Core Certificate of Occupancy
Waterview Hotel, LLC
Arlington Dep't of Planning, Housing and Development
N/A
04/30/08
N/A
 
 
Hotel 4th flr Kiosk Certificate of Occupancy
Waterview Kiosk
Arlington Dep't of Planning, Housing and Development
N/A
08/19/08
N/A
 
 
Hotel Damasco Certificate of Occupancy
Damaso
Arlington Dep't of Planning, Housing and Development
N/A
06/06/08
N/A
 
 
Hotel Waterview Office CO
Waterview Office
Arlington Dep't of Planning, Housing and Development
N/A
09/18/08
N/A
 
 
Tax Certificate
HEI Rosslyn LLC
Commonwealth of Virginia
n/a
02/02/12
n/a
 
 
Music
LeMeridien Hotel
DMX
3 years
02/17/12
02/16/15
Unclear regarding renewals
 
Elevator Permits
LeMeridien Hotel
Arlington County
5 mths
05/09/16
10/28/16
 
 
Liquor License
HEI Rosslyn LLC
Virginia ABC
1 year
05/01/16
04/30/17
Wine, Beer and Mixed drinks





R-1

--------------------------------------------------------------------------------






EXHIBIT S


ONGOING CAPITAL IMPROVEMENTS


The following work:
(i)
Replacement of guestroom bathroom pendant light fixtures. Will be completed with
guestroom PIP work summer of 2016. 

(ii)
Repainting Hotel stairwells between Hotel floors.  Will be completed with
guestroom PIP work summer of 2016. 

(iii)
Acquisition and installation of iHome clock radios in each of the Hotel suites
in accordance with brand standards.  Will be completed with guestroom PIP work
summer of 2016. 

(iv)
Completion of $8K upgrade of the exterior patio.  Only remaining item being a
$350 small outdoor grill to be used by our F&B department. Will be completed
prior to Closing.

(v)
Galaxy server upgrade (PMS system). $15K budget – scheduled for completion in Q3
of 2016.

(vi)
3rd installment of 3 for ISAC upgrades.   $35K allowance.  Actual anticipated
payment of $4K likely will not be billed by Starwood till Q1 of 2017.



The Ongoing Renovation Work Renovation work shall also include the work
contemplated by the Property Improvement Plan as set forth in the attached
document that follows.




S-1

--------------------------------------------------------------------------------






EXHIBIT T


EMPLOYEE CENSUS








T-1

--------------------------------------------------------------------------------






EXHIBIT U


Outstanding Gift Certificate Summary








U-1

--------------------------------------------------------------------------------






EXHIBIT V


Form of Title Affidavit


OWNER’S AFFIDAVIT & GAP INDEMNITY






V-1

--------------------------------------------------------------------------------






EXHIBIT W


Form of Estoppels








W-1

--------------------------------------------------------------------------------






EXHIBIT X


Purchase Price Allocation


[a20160705cwi2form8kle_image1.gif]




X-1

--------------------------------------------------------------------------------






EXHIBIT Y
Form of Liquor Concession Agreement




Y-1

--------------------------------------------------------------------------------






EXHIBIT Z
Form of Liquor Side Letter



